Exhibit 10.6
Amended and Restated Credit Agreement
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 30, 2008, by and
among NGAS RESOURCES, INC., a corporation organized under the laws of the
Province of British Columbia (“Holdings”), DAUGHERTY PETROLEUM, INC., a Kentucky
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party to this Agreement (the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”).
RECITALS
WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent
entered into a Credit Agreement dated as of September 8, 2006 (as previously
amended or supplemented, the “Existing Credit Agreement”);
WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have made
revolving loans to the Borrower on the terms and conditions set forth therein
(the “Existing Revolving Loans”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement (including the existing
obligations and liabilities of the Borrower thereunder);
WHEREAS, the Administrative Agent and the Lenders are willing to amend and
restate the Existing Credit Agreement and continue the Existing Revolving Loans
upon the terms and conditions set forth herein; and
WHEREAS, the Existing Revolving Loans and all of the other Obligations are and
shall continue to be secured by, among other things, the Existing Oil and Gas
Mortgages (as defined herein) and the other Security Documents, both now
existing and hereafter coming into effect.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, such parties hereby agree to amend and
restate the Existing Credit Agreement, and the Existing Credit Agreement is
hereby amended and restated in its entirety, as follows:
ARTICLE I
DEFINITIONS
Section 1.01. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.01 shall have the respective meanings set forth in this Section 1.01.
“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in Cleveland, Ohio (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Lender
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.
“ABR Loans” means Loans the rate of interest applicable to which is based upon
the ABR.
“Acceptable Lien” in any Property means a Lien which (a) is created by the
Borrower or any of its Restricted Subsidiaries in favor of the Administrative
Agent, for the benefit of the Secured Parties, (b) is superior to all Liens or
rights of any other Person in the Property encumbered thereby, other than
applicable Permitted Liens, (c) secures the payment and performance of the
Obligations, and (d) is valid, perfected and enforceable.
“Additional Oil and Gas Mortgages” means all Oil and Gas Mortgages entered into
by the Borrower or any Restricted Subsidiary from time to time after the Closing
Date.

 

 



--------------------------------------------------------------------------------



 



“Additional Pipeline Mortgages” means all Pipeline Mortgages entered into by the
Borrower or any Restricted Subsidiary from time to time after the Post-Closing
Date.
“Administrative Agent” means KeyBank National Association, as the administrative
agent for the Lenders under this Agreement and the other Loan Documents, and any
of its successors.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 5% or more of the Equity
Interests having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Equity Interests, by contract or otherwise.
“After-Acquired Oil and Gas Properties” has the meaning specified in
Section 6.11(b)(i).
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Borrowing Base Commitment then in effect
or, if the Commitments have been terminated, the amount of such Lender’s
Outstanding Credit at such time.
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
“Aggregate Outstanding Credit” means, at any time, the aggregate Outstanding
Credit of all Lenders at such time.
“Agreement” means this Credit Agreement.
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
“Applicable Margin” means, for any day, with respect to any Type of Loan, or
with respect to Unused Commitment Fees payable under this Agreement, as the case
may be, the applicable rate per annum set forth below under the column heading
“Applicable Margin for Eurodollar Loans,” “Applicable Margin for ABR Loans,” or
“Unused Commitment Fee Rate,” as the case may be, based upon the Conforming
Borrowing Base Usage in effect on such date:

                                      Conforming     Applicable Margin    
Unused             Borrowing Base     for Eurodollar     Commitment    
Applicable Margin   Level   Usage     Loans     Fee Rate     for Base Rate Loans
 
 
                               
I
    < 40%       1.50 %     0.375 %     0.00 %
II
    ³ 40% < 75%       1.75 %     0.375 %     0.25 %
III
    ³ 75% < 90%     2.00 %     0.500 %     0.50 %
IV
    ³ 90% <100%       2.50 %     0.500 %     0.75 %
V
    ³ 100%       3.00 %     0.500 %     1.00 %

Each change in the Applicable Margin for Eurodollar Loans, the Applicable Margin
for ABR Loans, and the Unused Commitment Fee Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next change. If an Event of
Default exists, the Applicable Margin and the Unused Commitment Fee Rate shall
be at Level V.

 

2



--------------------------------------------------------------------------------



 



“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans and the obligation of the Issuing Bank to issue Letters of
Credit have been terminated pursuant to Section 8.01, or if the Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1.01A or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Application” means an application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit.
“Approved Counterparty” means, with respect to any Approved Farmout Agreement or
any Approved Participation Agreement at any time, any Person that is a party to
such Approved Farmout Agreement or such Approved Participation Agreement (other
than the Borrower or any Restricted Subsidiary) and which (a) is not subject to
a Solvency Event at such time and (b) has not defaulted, or otherwise failed to
perform any of its payment, assignment, or other material obligations, under
such Approved Farmout Agreement or Approved Participation Agreement at such
time.
“Approved Farmout Agreement” means, at any time, any Farmout Agreement between
or among one or more Approved Counterparties, as farmors, and the Borrower or
any Restricted Subsidiary, as farmee, a complete and correct executed copy of
which has been delivered to the Administrative Agent, which is (a) in form and
substance reasonably satisfactory to the Administrative Agent, (b) if required
by the Administrative Agent, subject to a Farmout Agreement Consent at such
time, (c) valid, binding and enforceable against all parties thereto in
accordance with its respective terms at such time, and (d) not in default or
otherwise subject to termination or rescission at such time as a result of any
act or omission of the Borrower or any Restricted Subsidiary.
“Approved Farmout Property” means, at any time, any Farmout Property which has
been assigned by one or more Approved Counterparties to the Borrower or any
Restricted Subsidiary pursuant to an Approved Farmout Agreement and a valid,
binding and enforceable Farmout Property Assignment which has been prepared,
executed, delivered and recorded in accordance with such Approved Farmout
Agreement and which Farmout Property is, in the determination of the
Administrative Agent, (a) adequately described for purposes of creating and
maintaining an Acceptable Lien therein, and (b) not subject to any litigation,
claim, or other proceeding which challenges or disputes the Borrower’s or such
Restricted Subsidiary’s rights, title or interests therein.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
“Approved Hedge Counterparty” means, at any time, (a) any Person engaged in the
business of buying, selling and dealing in Hedge Agreements that is acceptable
to the Administrative Agent and (i) has and maintains, or (ii) has a guarantor
or other credit support provider that is acceptable to the Administrative Agent
and has and maintains, a Credit Rating of A- or better from S&P or A3 or better
from Moody’s and (b) any Hedge Bank.
“Approved Participation Agreement” means, at any time, any Participation
Agreement between or among one or more Approved Counterparties and the Borrower
or any Restricted Subsidiary, a complete and correct executed copy of which has
been delivered to the Administrative Agent, which is (a) in form and substance
reasonably satisfactory to the Administrative Agent, (b) if required by the
Administrative Agent, subject to a Participation Agreement Consent at such time,
(c) valid, binding and enforceable against all parties thereto in accordance
with its respective terms at such time, and (d) not in default or otherwise
subject to termination or rescission at such time as a result of any act or
omission of the Borrower or any Restricted Subsidiary.
“Approved Participation Property” means, at any time, any Participation Property
which have been assigned by one or more Approved Counterparties to the Borrower
or any Restricted Subsidiary pursuant to an Approved Participation Agreement and
a valid, binding and enforceable Participation Property Assignment which has
been prepared, executed, delivered and recorded in accordance with such Approved
Participation Agreement and which Participation Property is, in the
determination of the Administrative Agent, (a) adequately described for purposes
of creating and maintaining an Acceptable Lien therein, and (b) not subject to
any litigation, claim, or other proceeding which challenges or disputes the
Borrower’s or such Restricted Subsidiary’s rights, title or interests therein.
“Arranger” means KeyBank, in its capacity as sole lead arranger and sole
bookrunner hereunder.

 

2



--------------------------------------------------------------------------------



 



“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06), and accepted by the Administrative Agent), in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capital Lease Obligation,
and (c) all Synthetic Debt of such Person.
“Availability” means, at any time, an amount equal to the lesser of (a) the
Total Commitments then in effect minus the Aggregate Outstanding Credit, and
(b) the Borrowing Base then in effect minus the Aggregate Outstanding Credit.
“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Credit Extensions then outstanding.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower” has the meaning specified in the preamble hereto.
“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 on account of (a) Proved Properties owned by the
Borrower or any Restricted Subsidiary that are subject to Acceptable Liens
created pursuant to Oil and Gas Mortgages and other applicable Security
Documents in favor of the Administrative Agent, for the benefit of the Secured
Parties, and that are described in the most recent Engineering Report delivered
to the Administrative Agent and the Lenders pursuant to Section 2.02,
(b) Approved Farmout Properties owned by the Borrower or any Restricted
Subsidiary that are subject to Acceptable Liens created pursuant to Oil and Gas
Mortgages and other applicable Security Documents in favor of the Administrative
Agent, for the benefit of the Secured Parties, and that are described in the
most recent Engineering Report and Farmout/Participation Property Certificate
delivered to the Administrative Agent and the Lenders pursuant to Section 2.02,
(c) Approved Participation Properties owned by the Borrower or any Restricted
Subsidiary that are subject to Acceptable Liens created pursuant to Oil and Gas
Mortgages and other applicable Security Documents in favor of the Administrative
Agent for the benefit of the Secured Parties and that are described in the most
recent Engineering Report and Farmout/Participation Property Certificate
delivered to the Administrative Agent and the Lenders pursuant to Section 2.02,
and (d) Open-Access Pipeline Properties owned by the Borrower and its Restricted
Subsidiaries and that are subject to Acceptable Liens created pursuant to
Pipeline Mortgages and other applicable Security Documents in favor of the
Administrative Agent, for the benefit of the Secured Parties.
“Borrowing Base Availability” means, at any time, for any Lender, an amount
equal to (a) such Lender’s Borrowing Base Commitment minus (b) such Lender’s
Outstanding Credit.
“Borrowing Base Availability Percentage” means, at any time, for any Lender, the
quotient, expressed as a percentage, of (a) such Lender’s Borrowing Base
Availability divided by (b) Total Borrowing Base Availability.
“Borrowing Base Commitment” means, as to any Lender on any date, such Lender’s
Applicable Percentage of the Borrowing Base on such date, subject to adjustment
pursuant to Section 2.02(d)(vi). The aggregate amount of all Borrowing Base
Commitments on the Closing Date is $75,000,000.
“Borrowing Base Commitment Percentage” means, as to any Lender, the percentage
of the Borrowing Base represented by such Lender’s Borrowing Base Commitment, as
adjusted from time to time in accordance with this Section 2.02 of the Agreement
“Borrowing Base Increase” means any increase (or proposed increase) in the
amount of the Borrowing Base pursuant to a redetermination made in accordance
with Section 2.02.

 

3



--------------------------------------------------------------------------------



 



“Borrowing Base Properties” means, at any time, all Proved Properties, all
Approved Farmout Properties, all Approved Participation Properties, and all
Open-Access Pipeline Properties, in each case as and to the extent included in
the Borrowing Base at such time in accordance with Section 2.02.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make Loans hereunder.
“Business” has the meaning specified in Section 5.16.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Cleveland, Ohio, are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Cash” or “cash” means money, currency or a credit balance in a deposit account.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Secured Parties, Cash in an amount
equal to the then outstanding LC Obligations, pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank
(which documents are hereby consented to by the Lenders). Derivatives of such
term shall have corresponding meanings.
“Cash Equivalents” means any of the following:
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition;
(d) fully collateralized repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government;
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, or by any political subdivision or taxing authority of any such state,
commonwealth or territory the securities of which state, commonwealth,
territory, political subdivision, or taxing authority (as the case may be) are
rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) shares of money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or
(h) shares of money market mutual funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated
AAA by S&P or Aaa by Moody’s, and (iii) have portfolio assets of at least
$5,000,000,000.

 

4



--------------------------------------------------------------------------------



 



“CBT Controlled Accounts” means deposit accounts numbered 001-0312999,
001-0312964, and 001-0312956, respectively, established by the Borrower and
maintained with Central Bank & Trust Co., which deposit accounts are subject to
the Deposit Account Control Agreement dated as of September 8, 2006, among
Central Bank & Trust Co., as Depository Bank, the Borrower, as Grantor, and the
Administrative Agent, as Secured Party.
“CB&T” means Central Bank & Trust Co., a Kentucky banking corporation, and its
successors and assigns.
“CB&T Note” means the Commercial Note dated September 28, 2007, made by the
Borrower and payable to the order of CB&T in the original principal amount of
$2,100,000, as in effect on the Closing Date.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Closed-Access Pipeline Properties” means all Pipeline Properties other than
Open-Access Pipeline Properties.
“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
“Collateral Account” has the meaning specified in the Guarantee and Collateral
Agreement.
“Commitment” means, as to any Lender, the obligation of such Lender, if any, to
make Loans and/or issue or participate in Letters of Credit under this
Agreement, in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original aggregate amount of the Total Commitments on the
Closing Date is $75,000,000.
“Commitment Period” means the period from and including the Closing Date to, but
not including, the Termination Date.
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate” means a certificate duly executed and property
completed by a Responsible Officer substantially in the form of Exhibit L, or in
such other form as may be required by the Administrative Agent.
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated November 2007, prepared by KeyBanc Capital Markets with respect
to the Borrower and furnished to any Lender.
“Conforming Borrowing Base” means, at any time, the dollar amount determined in
accordance with Section 2.02(e).
“Conforming Borrowing Base Usage” means, as of any date and for all purposes,
the quotient, expressed as a percentage of (a) the Aggregate Outstanding Credit
as of such date, divided by (b) the Conforming Borrowing Base as of such date.

 

5



--------------------------------------------------------------------------------



 



“Consolidated Current Assets” means, at any date, the total of (a) all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current assets” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, plus (b) the Availability existing
at such date, less (iii) any non-cash assets required to be included in the
consolidated current assets of the Borrower and its Subsidiaries as a result of
the application of SFAS 133 as of such date.
“Consolidated Current Liabilities” means, at any date, the total of (a) all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date, but excluding all
Indebtedness consisting of Loans to the extent otherwise included therein, less
(b) any non-cash obligations required to be included in the consolidated current
liabilities of the Borrower and its Subsidiaries as a result of the application
of SFAS 133 as of such date.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) cash interest expense
(including cash distributed to Holdings to pay interest due and payable on the
NGAS Convertible Notes), (b) income tax expense, (c) depreciation and depletion
expense, (d) amortization expense, (e) any non-cash losses or charges on any
Hedge Agreement resulting from the requirements of SFAS 133 for such period; and
minus, to the extent included in determining such Consolidated Net Income for
such period, the sum of (a) interest income, (b) any non-cash gains on any Hedge
Agreements resulting from the requirements of SFAS 133 for such period, (c) any
extraordinary income or gains in accordance with GAAP, (d) income tax credits
(to the extent not netted from income tax expense) and (e) any other non-cash
income, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive Fiscal
Quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the Property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of Property or series of related acquisitions of Property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of Property or series of related Dispositions of Property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000.
“Consolidated Funded Indebtedness” means, at any date, the aggregate amount of
all Funded Indebtedness of Holdings, the Borrower and its Subsidiaries at such
date (excluding all Funded Indebtedness outstanding under the NGAS Convertible
Notes as of such date but including all other Funded Indebtedness of Holdings
outstanding as of such date).
“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense” means, for any period, (a) total cash interest
expense (including that attributable to Capital Lease Obligations, Synthetic
Lease Obligations, and Synthetic Debt) of the Borrower and its Subsidiaries for
such period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, net
costs under Hedge Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP) plus (b) all cash
interest expense of Holdings for such period with respect to the NGAS
Convertible Notes and any other Indebtedness of Holdings.
“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Funded Indebtedness on such day to (b) Consolidated EBITDA
for such period.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of cash dividends or
similar cash distributions and (c) the undistributed earnings of any Subsidiary
of the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
“Continuing Directors” means the directors of Holdings on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least
66-2/3% of the then Continuing Directors.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Credit Extension” means (a) the making of any Loan by any Lender and (b) the
issuance of any Letter of Credit by the Issuing Bank.
“Credit Rating” means, with respect to any Person on any date of determination,
the respective rating then assigned to its unsecured and senior long-term debt
or deposit obligations or (not supported by third party credit enhancement) by
S&P, Moody’s, or any other nationally recognized statistical rating agency
acceptable to the Administrative Agent.
“Default” means any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit fees payable pursuant to Section 3.03(a), an interest rate equal to
(i) the ABR plus the Applicable Margin for ABR Loans plus (ii) 2% per annum,
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum and (b) when used
with respect to Letter of Credit fees payable pursuant to Section 3.03(a), a
rate equal to the Applicable Margin for Eurodollar Loans plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in LC Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
“Deficiency Notice” has the meaning as specified in Section 2.07(a).
“Disbursement Letter” means the Disbursement Letter to be executed and delivered
by the Borrower, substantially in the form of Exhibit H.
“Disposition” means with respect to any property, any sale, lease, license, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$” means dollars in lawful currency of the United States.
“Drilling Program” means any drilling, developing and operating partnership or
similar arrangement between the Borrower and any Drilling Program Partnership
which is created and structured by the Borrower, each such Drilling Program
Partnership being owned 99% by subscribers for its units of limited or general
partner interests, as investors, and 1% by the Borrower, as the managing general
partner, the proceeds of which are contributed by the Drilling Program
Partnership to the associated Drilling Program, along with the Borrower’s
capital contribution, and applied by the Drilling Program to drill Hydrocarbon
development or exploratory wells on drilling sites selected and assigned to the
Drilling Program by the Borrower from its inventory of drilling prospects in the
Appalachian Basin and other gas basins where it holds Hydrocarbon Interests.

 

7



--------------------------------------------------------------------------------



 



“Drilling Program Agreements” means, with respect to any Drilling Program, the
collective reference to the limited partnership agreement of the Drilling
Program Partnership relating to such Drilling Program, the general partnership
agreement of the Drilling Program between the Drilling Program Partnership and
the Borrower, as manager, all assignments of drilling rights from the Borrower
to the Drilling Program, all joint drilling and operating agreements to which
the Borrower is a party relating to the Drilling Program, all investor
subscription agreements to which the Drilling Program Partnership is a party
relating to the Drilling Program, and all other agreements, contracts,
instruments and documents governing, evidencing or relating to such Drilling
Program, in each case as any of the same may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the Loan Documents,
including, without limitation, all rights of the Borrower to (i) receive moneys
due and to become due to it thereunder or in connection therewith, (ii) damages
arising thereunder or in connection therewith and (iii) perform thereunder and
to compel performance and otherwise exercise rights and remedies thereunder.
“Drilling Program Partnership” means any limited partnership created by the
Borrower as part of any Drilling Program of which the Borrower is the managing
general partner and that is a party to one or more Drilling Program Agreements.
“Earned Farmout Interests” means (a) with respect to any Existing Farmout
Agreement, all “Earned Interests” (as defined in the Existing Farmout Agreement
Consent relating to such Existing Farmout Agreement) and (b) with respect to any
other Farmout Agreement, all rights, titles and interests of the Borrower or any
Restricted Subsidiary in and to any Proved Reserves and related Property and
rights that are assigned by an Approved Counterparty to the Borrower or any
Restricted Subsidiary pursuant to a Farmout Property Assignment.
“Earned Participation Interests” means (a) with respect to the Existing
Participation Agreement, all working interests and net revenue interests in oil
and gas wells drilled by the Borrower that are assigned to the Borrower by Hard
Rock Exploration, Inc. pursuant to any Assignments (as defined in such Existing
Participation Agreement) and (b) with respect to any other Participation
Agreement, all right, title and interest of the Borrower or any Restricted
Subsidiary in and to any Proved Reserves and related Property and rights that
are assigned by the Approved Counterparty to the Borrower or any Restricted
Subsidiary pursuant to a Participation Property Assignment.
“Electing Lender” has the meaning specified in Section 2.02.
“Engineering Report” means an Independent Engineering Report or an Internal
Engineering Report.
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrant, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Eurocurrency Reserve Requirements” means for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

8



--------------------------------------------------------------------------------



 



“Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, determined on the basis of the rate for deposits in Dollars for a period
equal to such Interest Period commencing on the first day of such Interest
Period two (2) Business Days prior to the beginning of such Interest Period. In
the event that such rate is not available at such time for any reason, the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two (2) Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate

1.00 — Eurocurrency Reserve Requirements
“Eurodollar Tranche” means the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
“Event of Default” means any of the events specified in Section 8.01, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.20), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.16(e), except to the extent that such Foreign Lender (or
its Assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a). Notwithstanding
anything to the contrary contained herein, Taxes (including withholding taxes)
imposed by Canada or any Province or any political subdivision thereof shall not
constitute Excluded Taxes.
“Existing Farmout Agreements” means the collective reference to (a) the Farmout
Agreement, dated December 11, 2002, among Equitable Production Company and KRCC
Oil & Gas, LLC, as Farmors, and the Borrower, as Farmee, (b) the Farmout
Agreement, dated April 12, 1996, between Equitable Resources Energy Company, as
Farmor, and the Borrower, as Farmee, and (c) the Farmout Agreement, dated
October 3, 1997, between Equitable Resource Energy Company, as Farmor, and the
Borrower, as Farmee, in each case, with all schedules, exhibits and annexes
thereto, and each as amended and supplemented through and including the Closing
Date.
“Existing Farmout Agreement Consents” means the collective reference to (a) that
certain letter agreement, dated as of May 30, 2008, among Equitable Production
Company and KRCC Oil & Gas, LLC, the Borrower and the Administrative Agent,
pertaining to that certain Farmout Agreement, dated December 11, 2002, among
Equitable Production Company and KRCC Oil and Gas, LLC, as Farmors, and the
Borrower, as Farmee, (b) that certain letter agreement, dated as of May 30,
2008, among Equitable Resources Energy Company, the Borrower and the
Administrative Agent, pertaining to that certain Farmout Agreement, dated
April 12, 1996, between Equitable Resources Energy Company, as Farmor, and the
Borrower, as Farmee, and (c) that certain letter agreement, dated as of May 30,
2008, among Equitable Resources Energy Company, the Borrower and the
Administrative Agent, pertaining to that certain Farmout Agreement, dated
October 3, 1997, between Equitable Resources Energy Company, as Farmor, and the
Borrower, as Farmee.

 

9



--------------------------------------------------------------------------------



 



“Existing Lease” shall mean any Lease to which the Borrower or any Restricted
Subsidiary is a party on or prior to the Closing Date.
“Existing Oil and Gas Mortgages” means the collective reference to any Oil and
Gas Mortgage entered into by the Borrower in favor of the Administrative Agent,
for the benefit of the Secured Parties, prior to the Closing Date under and in
connection with the Existing Credit Agreement.
“Existing Participation Agreements” means the collective reference to (a) that
certain letter agreement, dated March 30, 2007, between Hard Rock Exploration,
Inc. and the Borrower, including Schedule A and all exhibits thereto, as amended
by the letter agreement, dated August 27, 2007, between Hard Rock Exploration,
Inc. and the Borrower, and as further amended and supplemented through and
including the Closing Date, (b) that certain letter agreement, dated March 25,
2008, between Hard Rock Exploration, Inc. and the Borrower, as further amended
and supplemented through and including the Closing Date and (c) each Drilling
and Operating Agreement, dated on or before the Closing Date, between Hard Rock
Exploration, Inc. and the Borrower, in substantially the form of either
Exhibit A to the letter agreement described in clause (a) above or Annex A to
the letter agreement described in clause (b) above, together with all schedules
and exhibits thereto, in each case as amended and supplemented prior to the
Closing Date.
“Farmout Agreement” means each Existing Farmout Agreement and any other farmout
agreement or other similar agreement (together with all exhibits and schedules
thereto) by or among any Approved Counterparty, as Farmor, and the Borrower or
any Restricted Subsidiary, as Farmee (a) covering or relating to Proved Reserves
and related Property rights and interests owned by such Approved Counterparty
and (b) pursuant to which the Borrower or such Restricted Subsidiary has or
obtains by assignment rights, title and interests in and to such Proved Reserves
and related Property rights and interests which interests are, in the
determination of the Administrative Agent and the Lenders, interests in personal
Property, as opposed to interests in real Property, under applicable state law.
“Farmout Agreement Consent” means each Existing Farmout Agreement Consent and
any other agreement, in form and substance satisfactory to the Administrative
Agent and the Lenders, among one or more Approved Counterparties, the Borrower
or any Restricted Subsidiary, and the Administrative Agent, for the benefit of
the Secured Parties, relating to any Farmout Agreement and Farmout Agreement
Assignments made or to be made under or pursuant to such Farmout Agreement and
consenting to the creation, maintenance, perfection, priority and enforcement of
the Liens and other rights and remedies of the Secured Parties in and to any
such Loan Party’s rights, titles and interests in and to the Farmout Properties
described or referenced therein.
“Farmout/Participation Property Certificate” means, at any time, a certificate,
substantially in the form of Exhibit Q hereto (together with each exhibit
thereto), prepared by the Borrower, certified by a Responsible Officer of the
Borrower and addressed to the Administrative Agent and the Lenders, with respect
to the Farmout Agreements, Farmout Property Assignments, Farmout Properties,
Farmout Agreement Consents, Participation Agreements, Participation Properties
and Participation Agreement Consents, of the Borrower or any Restricted
Subsidiary or to which the Borrower or any Restricted Subsidiary is a party at
such time.
“Farmout Properties” means all rights, titles and interests of the Borrower and
any Restricted Subsidiary in and to any Earned Farmout Interests that have been
assigned and transferred to the Borrower or such Restricted Subsidiary pursuant
to any Farmout Agreement and any Farmout Property Assignment.
“Farmout Property Assignment” means, with respect to any Farmout Agreement, an
assignment, substantially in the form attached as an exhibit to such Farmout
Agreement and otherwise in form and substance satisfactory to the Administrative
Agent, and prepared, executed and delivered by one or more Approved
Counterparties, as assignors, and the Borrower or any Restricted Subsidiary, as
assignee, and providing for and evidencing the assignment of one or more Farmout
Properties described therein to the Borrower or such Restricted Subsidiary,
pursuant to and in accordance with such Approved Farmout Agreement.
“FASB” means the Financial Accounting Standards Board, and any successor
thereto.

 

10



--------------------------------------------------------------------------------



 



“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.
“Fee Letter” means the letter agreement, dated on or about May 30, 2008, among
the Borrower, the Administrative Agent and the Arranger.
“Fiscal Quarter” means any of the four quarters of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 in any calendar year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Indebtedness” means, as to any Person, all Indebtedness of such Person
that matures more than one (1) year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.
“Funding Office” means the principal office of the Administrative Agent in
Cleveland, Ohio or such other office as may be specified from time to time by
the Administrative Agent as its funding office by written notice to the Borrower
and the Lenders.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.01, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.01. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by FASB or, if applicable, the
SEC.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).
“Group Members” means the collective reference to Holdings, the Borrower and
their respective Subsidiaries.

 

11



--------------------------------------------------------------------------------



 



“Guarantee Obligation” means, as to any Person (the “Guaranteeing Person”), any
obligation of (a) the Guaranteeing Person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
Guaranteeing Person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the Guaranteeing Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any Guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such Guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
Guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such Guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Guarantee and Collateral Agreement” means the Amended and Restated Guarantee
and Collateral Agreement, dated on or about the Closing Date, to be executed and
delivered by the Borrower and each Restricted Subsidiary, substantially in the
form of Exhibit A.
“Guarantors” means the collective reference to Holdings and the Restricted
Subsidiaries.
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether
exchange-traded, “over-the-counter” or otherwise, and whether settled in cash or
settled by physical delivery (including any agreement with respect to any
forward purchase or sale of any Hydrocarbons), involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.
“Hedge Bank” means any Lender or any Affiliate of a Lender that is a
counterparty to a Hedge Agreement with the Borrower or any Restricted
Subsidiary.
“Hedge Bank Obligations” means all obligations of the Borrower or any Restricted
Subsidiary arising from time to time under any Hedge Agreement with a Hedge
Bank; provided that (a) if such Hedge Bank ceases to be a Lender or an Affiliate
of a Lender hereunder, the Hedge Bank Obligations owed to such Hedge Bank shall
no longer be secured or guaranteed under any Loan Document and (b) for any Hedge
Bank Obligations to be secured or guaranteed under any Loan Document, the
applicable Hedge Bank (other than KeyBank or an Affiliate of KeyBank) must have
provided the Administrative Agent written notice of the existence thereof and
such transaction must not otherwise be prohibited under this Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement contained in or relating to such Hedge Agreements, (a) for any date on
or after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).
“Highest Lawful Rate” means, with respect to the Administrative Agent, the
Issuing Bank or any Lender, the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the Obligations under laws applicable to the Administrative
Agent, the Issuing Bank or such Lender which are currently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

12



--------------------------------------------------------------------------------



 



“Holdings” has the meaning specified in the preamble hereto.
“Holdings Guarantee” means the Amended and Restated Holdings Guarantee to be
executed and delivered by Holdings, in substantially the form of Exhibit M.
“Holdings Pledge Agreement” means the Amended and Restated Holdings Pledge
Agreement to be executed and delivered by Holdings, in substantially the form of
Exhibit N.
“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons and all products, by-products, and other substances derived,
produced, refined, separated, settled and dehydrated therefrom or the processing
thereof, and all other minerals and substances produced in conjunction with such
substances, including kerosene, liquefied petroleum gas, refined lubricating
oils, diesel fuel, helium, sulfur, geothermal steam, water, carbon dioxide, and
any and all minerals, ores, or substances of value and the products therefrom.
“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to all Leases, fee mineral interests, term
mineral interests, farm-outs, overriding royalty and royalty interests, net
profit interests, carried interests, oil payments, production payments and
similar mineral interests, and all unsevered and unextracted Hydrocarbons in,
under or attributable to any such oil and gas Properties and all other reserved
or residual interests of whatever nature.
“Increased Facility Activation Notice” means a notice in substantially the form
of Exhibit O.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
“Indebtedness” means, with respect to any Person, without duplication:
(a) all indebtedness of such Person for borrowed money;
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business that are not past due by more than sixty (60) days after the
date on which such trade payable was created);
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(e) all Attributable Indebtedness in respect of Capital Lease Obligations and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(f) the maximum amount of all obligations of such Person, contingent or
otherwise, with respect to bankers’ acceptances, letters of credit, letters of
guaranty, surety bonds, performance bonds and similar obligations;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of the redeemable Preferred Interests, at
the greater of its voluntary or involuntary liquidation preference plus all
accrued and unpaid dividends;
(h) all obligations with respect to payments received in consideration of
Hydrocarbons yet to be acquired or produced at the time of payment (including
obligations under “take-or-pay” contracts to deliver gas in return for payments
already received and the undischarged balance of any volumetric or other
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment);

 

13



--------------------------------------------------------------------------------



 



(i) all obligations of such Person in respect of Hedge Agreements, valued at the
Hedge Termination Value thereof;
(j) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (i) above; and
(k) all obligations of the kind referred to in clauses (a) through (i) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent Engineer” means Wright & Associates or any other engineering firm
reasonably acceptable to the Administrative Agent.
“Independent Engineering Report” means a report, in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders,
prepared by an Independent Engineer, addressed to the Administrative Agent and
the Lenders with respect to the Oil and Gas Properties owned by the Borrower and
its Restricted Subsidiaries (or to be acquired by the Borrower or any of its
Restricted Subsidiaries, as applicable) which report shall (a) specify the
location and quantity of the Proved Properties, Farmout Properties, and
Participation Properties attributable to such Oil and Gas Properties and
separately report on the Proved Developed Producing Reserves, Proved Developed
Nonproducing Reserves, Proved Undeveloped Reserves and probable reserves
attributable to such Oil and Gas Properties, (b) use and contain projections of
future rates of production of such Oil and Gas Properties, (c) contain estimates
of the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proved Reserves based on pricing and cost escalation
assumptions, discount factors and other economic assumptions and parameters that
are established by or acceptable to the Administrative Agent and the Lenders,
(d) identify and take into account any “over-produced” or “under-produced”
status under gas balancing agreements, (e) take into account actual experience
with leasehold operating expenses and other costs in determining projected
leasehold operating expenses and other costs, and (f) contain such other
information and data regarding such Oil and Gas Properties as is customarily
obtained from and provided in such reports or is otherwise reasonably requested
by the Administrative Agent or any Lender.
“Initial Borrowing Base” has the meaning specified in Section 2.02(a).
“Initial Conforming Borrowing Base” has the meaning specified in
Section 2.02(e).
“Initial Engineering Report” has the meaning specified in Section 4.01(e).
“Initial Farmout / Participation Property Certificate” has the meaning specified
in Section 4.01(f).
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent” means pertaining to a condition of Insolvency.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intellectual Property Security Agreement” has the meaning specified in the
Guarantee and Collateral Agreement.

 

14



--------------------------------------------------------------------------------



 



“Interest Payment Date” means (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the Termination Date, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period and the Termination
Date, (c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
the Termination Date, and (d) as to any Loan (other than any Loan that is an ABR
Loan), the date of any repayment or prepayment made in respect thereof.
“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date;
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.
“Internal Engineering Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent and each Lender, prepared by the
Borrower, certified by a Responsible Officer of the Borrower and addressed to
the Administrative Agent and the Lenders, with respect to the Oil and Gas
Properties owned by the Borrower and any of its Restricted Subsidiaries (or to
be acquired by the Borrower and any of its Restricted Subsidiaries, as
applicable), which report shall (a) specify the location and quantity of the
Proved Properties, Farmout Properties and Participation Properties attributable
to such Oil and Gas Properties and separately report on the Proved Developed
Producing Reserves, Proved Developed Nonproducing Reserves, Proved Undeveloped
Reserves and probable reserves attributable to such Oil and Gas Properties,
(b) use and contain projections of future rates of production of such Oil and
Gas Properties, (c) contain estimates of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proved Reserves
based on pricing and cost escalation assumptions, discount factors and other
economic assumptions and parameters that are established by or acceptable to the
Administrative Agent and the Lenders, (d) identify and take into account any
“over-produced” or “under-produced” status under gas balancing agreements,
(e) take into account actual experience with leasehold operating expenses and
other costs in determining projected leasehold operating expenses and other
costs, and (f) contain such other information and data regarding such Oil and
Gas Properties as is customarily obtained from and provided in such reports or
is otherwise reasonably requested by the Administrative Agent or any Lender.
“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person whether by means of (a) the purchase or
other acquisition of any Equity Interest of another Person, (b) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person, (c) any loan, advance, deposit, extension of credit
or capital contribution to, assumption of debt of, or purchase or other
acquisition of any other debt of or interest in, another Person, (d) any
Guarantee Obligation incurred by that Person in respect of Indebtedness of any
other Person, and (e) any other investment by that Person in any other Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

15



--------------------------------------------------------------------------------



 



“IP Security Agreement Supplement” has the meaning specified in the Guarantee
and Collateral Agreement.
“ISP98” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, as the same may be amended
from time to time.
“Issuing Bank” means KeyBank in its capacity as issuer of Letters of Credit
hereunder.
“KeyBank” means KeyBank National Association.
“LC Commitment” means $5,000,000.
“LC Fee Payment Date” means the last day of each March, June, September and
December and the last day of the Commitment Period.
“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not been reimbursed pursuant to Section 3.05.
“LC Participants” means the collective reference to all the Lenders other than
the Issuing Bank.
“LC Reimbursement Obligation” means the obligation of the Borrower to reimburse
the Issuing Bank pursuant to Section 3.05 for amounts drawn under Letters of
Credit.
“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, assignments or
conveyances under and pursuant to any of the foregoing, under which the Borrower
or any Restricted Subsidiary which is a party thereto has or obtains the right
to enter upon lands and explore for, drill, and develop such lands for the
production of Hydrocarbons.
“Lenders” has the meaning specified in the preamble hereto. Unless the context
otherwise requires, the term “Lender” includes the Issuing Bank.
“Letters of Credit” has the meaning specified in Section 3.01(a).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any capital lease having substantially the same
economic effect as any of the foregoing, and any easement, right of way or other
encumbrance on title to real property).
“Loan” has the meaning specified in Section 2.01.
“Loan Documents” means this Agreement, the Notes, the Applications, and the
Security Documents.
“Loan Parties” means each Group Member that is or hereafter becomes a party to a
Loan Document.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower and its Restricted Subsidiaries taken as a whole, (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the or Lenders under any Loan
Document, (c) the validity, perfection or priority of any Lien granted pursuant
to the Security Documents, or (d) the ability of any Loan Party to perform its
obligations under any Loan Document to which it is or is to be a party.
“Material Contracts” means the collective reference to each Farmout Agreement,
each Participation Agreement, each Lease, and each other agreement or contract
of the Borrower or any Restricted Subsidiary which (a) involves consideration to
the Borrower or any Restricted Subsidiary of $500,000 or more in any year,
(b) involves consideration by the Borrower or any Restricted Subsidiary of
$500,000 or more in any year, (c) imposes financial obligations on the Borrower
or any Restricted Subsidiary of $500,000 or more in any year, (d) is a Hedge
Agreement or (e) is otherwise material (or together with related agreements and
contracts, is material) to the business, operations, financial condition,
performance or properties of the Borrower and its Restricted Subsidiaries taken
as a whole.

 

16



--------------------------------------------------------------------------------



 



“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Properties” means all Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries as to which the Administrative Agent, for the benefit of
the Secured Parties, is or shall be granted a Lien pursuant to the Mortgages
(and, with respect to any Farmout Properties and any Participation Properties,
the Guarantee and Collateral Agreement).
“Mortgages” means collective reference to all Oil and Gas Mortgages and all
Pipeline Mortgages.
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“New Lender” has the meaning specified in Section 2.01(d).
“New Lender Supplement” has the meaning specified in Section 2.01(d).
“New Oil and Gas Mortgages” means the collective reference to all Oil and Gas
Mortgages entered into by the Borrower or any Restricted Subsidiary on the
Closing Date (including, without limitation, any Oil and Gas Mortgage which
amends, or amends and restates, any Existing Oil and Gas Mortgage).
“NGAS Convertible Notes” means the Notes issued by Holdings pursuant to the NGAS
Securities Purchase Agreement, issued prior to and as in effect on the Original
Closing Date.
“NGAS Gathering” means NGAS Gathering, LLC, a Kentucky limited liability
company.
“NGAS Gathering Pipeline Properties” means the collective reference to the
Pipeline Properties purchased by NGAS Gathering from Duke Energy Gas Services,
LLC pursuant to the NGAS Gathering Pipeline Property Acquisition Agreements and
that are owned by NGAS Gathering or the Borrower on the Closing Date.
“NGAS Gathering Pipeline Property Acquisition Agreements” means that certain
Asset Purchase and Sale Agreement dated as of January 17, 2006, between NGAS
Gathering and Duke Energy Gas Services, LLC, a Kentucky limited liability
company, and all existing exhibits, schedules, and annexes thereto, all other
agreements, instruments and documents relating thereto, and any and all
amendments to any and all of the foregoing.
“NGAS Registration Rights Agreement” means the Registration Rights Agreement
dated as of December 13, 2005, among Holdings and the Buyers specified therein,
as in effect on the Closing Date.
“NGAS Securities Purchase Agreement” means the Securities Purchase Agreement
dated as of December 13, 2005, among Holdings and the Investors specified
therein, as in effect on the Closing Date.
“NGAS Securities Purchase Documents” means the NGAS Securities Purchase
Agreement, the NGAS Convertible Notes, the NGAS Registration Rights Agreement,
and all other agreements, instruments and documents relating to any of the
foregoing, each as in effect on the Closing Date.
“Non-Appalachian State” means any State within the United States (other than
Kentucky, Tennessee, Virginia and West Virginia).
“Note” has the meaning specified in Section 2.19(d).
“Notice of Borrowing” means a Notice of Borrowing, substantially in the form of
Exhibit K.
“Notice of Conversion/Continuation” means a Notice of Conversion/Continuation,
substantially in the form of Exhibit G.

 

17



--------------------------------------------------------------------------------



 



“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and LC Reimbursement Obligations and
all other obligations, indebtedness and liabilities of the Loan Parties to the
Secured Parties and each of them, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Hedge Bank Obligations, or any other
document, instrument or agreement made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, guarantee obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Secured Party that are required to be paid by the Loan Parties
pursuant to any Loan Document) or otherwise.
“Oil and Gas Mortgages” means the collective reference to all Existing Oil and
Gas Mortgages, all New Oil and Gas Mortgages, all Additional Oil and Gas
Mortgages, all Supplemental Oil and Gas Mortgages and all other mortgages, deeds
of trust, and other documents made by the Borrower or any Restricted Subsidiary
in favor of, or for the benefit of, the Administrative Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit C-1 (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage, deed of trust, assignment of production or other document is to be
recorded) or in such other form as may be reasonably acceptable to the
Administrative Agent, which creates a Lien on any Proved Properties, Farmout
Properties, Participation Properties or other Oil and Gas Properties (other than
Pipeline Properties) from time to time.
“Oil and Gas Properties” means (a) all Hydrocarbon Interests (including all
Proved Properties); (b) all Properties now or hereafter pooled or unitized with
any Hydrocarbon Interests; (c) all Farmout Properties and all Participation
Properties; (d) all operating agreements, assignments and other contracts,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all existing and future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (f) all
Pipeline Properties and all other pipelines, gathering lines, compression
facilities, tanks and processing plants; (g) all oil wells, gas wells, water
well, injection wells, platforms, spars or other offshore facilities, casings,
rods, tubing, pumping units and engines, christmas trees, derricks, separators,
gun barrels, flow lines, gas systems (for gathering, treating and compression),
and water systems (for treating, disposal and injection); (h) all interests held
in royalty trusts whether presently existing or hereafter created; (i) all
Hydrocarbons in and under and which may be produced, saved, processed or
attributable to the Hydrocarbon Interests, including all lands covered thereby,
including all Hydrocarbons in pipelines, gathering lines, tanks and processing
plants and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; (j) all tenements,
hereditaments, appurtenances and Properties in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests; (k) all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or hereafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
Property (excluding any drilling rigs, automotive equipment, rental equipment or
other Property that may be located on such premises for the purpose of drilling
a well or for other temporary uses) and including all oil wells, gas wells,
injection wells and other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing together with all additions, substitutions, replacements, accessions
and attachments to any of the foregoing; and (l) all oil, gas and mineral
leasehold, fee and term interests, overriding royalty interests, mineral
interests, royalty interests, net profits interests, net revenue interests, oil
payments, production payments, carried interests, leases, subleases, farm-outs
and all other interests in Hydrocarbons; in each case for any Property described
in clauses (a) through (k) above, whether now owned or hereafter acquired
directly or indirectly.
“Oil and Gas Property Certificate” means, at any time, a certificate,
substantially in the form of Exhibit R hereto (together with each exhibit
thereto), prepared by the Borrower, certified by a Responsible Officer of the
Borrower and addressed to the Administrative Agent and the Lenders, with respect
to the Oil and Gas Properties of the Borrower or any Restricted Subsidiary.

 

18



--------------------------------------------------------------------------------



 



“Oil and Gas Property Description Information” means all information necessary
or required for the purpose of adequately describing the Oil and Gas Properties
of the Borrower and its Restricted Subsidiaries in order for the Administrative
Agent and the Lenders to (a) identify and determine the value of such Oil and
Gas Properties and (b) obtain and maintain an Acceptable Lien (or, to the extent
permitted hereunder, other Lien) on such Oil and Gas Properties, in each case as
determined by the Administrative Agent and the Lenders in its and their sole
discretion.
“Oil and Gas Property Title Information” means all land records, title opinions,
title searches, title reports, Lien searches, abstracts and other information
necessary or desirable, in the determination of the Administrative Agent and the
Lenders in its and their sole discretion, to establish, verify, and evaluate the
status of rights, titles and interests of the Borrower and its Restricted
Subsidiaries in and to their respective Oil and Gas Properties.
“Open-Access Pipeline Properties” means all NGAS Gathering Pipeline Properties
and any similar Pipeline Properties owned by the Borrower or any Restricted
Subsidiary which are used to transport volumes of oil and gas which
transportation generates revenues to the Borrower or such Restricted Subsidiary,
as determined by the Administrative Agent and the Lenders from time to time in
its and their sole discretion.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Credit” means, with respect to any Lender at any time, an amount
equal to the sum of (a) aggregate principal amount of all Loans held by such
Lender then outstanding and (b) such Lender’s Borrowing Base Commitment
Percentage of all LC Obligations then outstanding.
“Participant” has the meaning specified in Section 10.06(d).
“Participation Agreement” means the Existing Participation Agreements and any
other participation agreement or other similar agreement (other than Farmout
Agreements) (together with all exhibits and schedules thereto) by or among any
Approved Counterparty and the Borrower or any Restricted Subsidiary (a) covering
or relating to Proved Reserves and related Property rights and interests owned
by such Approved Counterparty and (b) pursuant to which the Borrower or any
Restricted Subsidiary has or obtains by assignment rights, titles and interests
in and to such Proved Reserves and related Property rights and interests which
rights, titles and interests are, in the determination of the Administrative
Agent and the Lenders, interests in personal Property, as opposed to interests
in real Property, under applicable state law.
“Participation Agreement Consent” means any agreement, in form and substance
satisfactory to the Administrative Agent and the Lenders, among one or more
Approved Counterparties, the Borrower or any Restricted Subsidiary, and the
Administrative Agent, for the benefit of the Secured Parties, relating to any
Participation Agreement and any Participation Agreement Assignments made or to
be made under or pursuant to such Participation Agreement and consenting to the
creation, maintenance, perfection and enforcement of the Liens and other rights
and remedies of the Secured Parties in and to any such Loan Party’s rights,
titles and interests in and to the Participation Properties described or
referenced therein.
“Participation Properties” means all rights, titles and interests of the
Borrower and any Restricted Subsidiary in and to any Earned Participation
Interests that have been assigned and transferred to the Borrower or such
Restricted Subsidiary pursuant to any Participation Agreement and any
Participation Property Assignment.

 

19



--------------------------------------------------------------------------------



 



“Participation Property Assignment” means, with respect to any Participation
Agreement, an assignment, substantially in the form attached as an exhibit to
such Participation Agreement and otherwise in form and substance satisfactory to
the Administrative Agent, and prepared, executed and delivered by one or more
Approved Counterparties, as assignors, and the Borrower or any Restricted
Subsidiary, as assignee, and providing for and evidencing the assignment of one
or more Participation Properties described therein to the Borrower or such
Restricted Subsidiary, pursuant to and in accordance with such Approved
Participation Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Liens” has the meaning specified in Section 7.03.
“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Pipeline Mortgages” means the collective reference to all mortgages, deeds of
trust, Supplemental Pipeline Mortgages, assignments and other documents made by
the Borrower or any Restricted Subsidiary in favor of, or for the benefit of,
the Administrative Agent, for the benefit of the Secured Parties, substantially
in the form of Exhibit C-2 (with such changes thereto as shall be advisable
under the laws of the jurisdiction in which such mortgage, deed of trust or
other document is to be recorded) or in such other form as may be reasonably
acceptable to the Administrative Agent, which creates a Lien on any Pipeline
Properties.
“Pipeline Properties” means all pipelines, gathering lines, compression
facilities, tanks and processing plants now owned or hereafter acquired directly
or indirectly by the Borrower and any Restricted Subsidiary (including, without
limitation, all Open-Access Pipeline Properties).
“Plan” means at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledged Equity Interests” has the meaning specified in the Guarantee and
Collateral Agreement.
“Pledged Notes” has the meaning specified in the Guarantee and Collateral
Agreement.
“Post-Closing Date” has the meaning specified in Section 6.19(c).
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Proved Properties” means all Proved Reserves owned by the Borrower and its
Restricted Subsidiaries or in which the Borrower or any Restricted Subsidiary
has any right, title or interest pursuant to any Leases or any other agreements
and which rights, title and interests constitute, in the determination of the
Administrative Agent and the Lenders, rights, titles and interests in and to
real Property under applicable state law.
“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. As used in this Agreement or any other Loan
Document, “Proved Developed Producing Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in the Definitions, “Proved
Developed Nonproducing Reserves” means Proved Reserves which are categorized as
both “Developed” and “Nonproducing” in the Definitions, and “Proved Undeveloped
Reserves” means Proved Reserves which are categorized as “Undeveloped” in the
Definitions, provided that the following criteria shall also apply to Proved
Developed Producing Reserves: (a) no reserves shall be classified as Proved
Developed Producing Reserves until a minimum of forty-five (45) days of
production have occurred in at least one consecutive period of sixty (60) days
following any operation, workover or capital expenditure, and (b) during such
forty-five (45) days of production, the well relating to such reserves must be
tested a minimum of three (3) times for at least twenty-four (24) hours of
continuous duration.

 

20



--------------------------------------------------------------------------------



 



“Reference Lender” means KeyBank.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” has the meaning specified in Regulation U of the Board as in
effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
“Required Lenders” means, at any time, (a) if more than two (2) Lenders are
party to this Agreement, the holders of at least 66-2/3% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Aggregate Outstanding Credit then outstanding or (b) if two (2) or fewer Lenders
are party to this Agreement, all of the Lenders; provided, however, that the
Commitments of, and aggregate outstanding Loans and LC Obligations held or
deemed held by, a Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirement of Law” means, as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” means the chief executive officer, president or chief
financial officer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Account” means any deposit account of the Borrower that is a
segregated account established with Central Bank & Trust Co. (a) for the benefit
of investors in its Drilling Program Partnerships, to hold (i) subscriptions
from such investors in escrow pending the closing of the offering and sale of
limited and general partnership interests in the Drilling Program Partnerships
(which funds are released to the associated Drilling Program as capital
contributions at one or incremental closings) or (ii) investor funds segregated
solely for the purpose of paying drilling costs and expenses pursuant to
Drilling Program Agreements; (b) for the benefit of Drilling Programs, to hold
production proceeds segregated solely for the purpose and in the amount
necessary to pay the Drilling Program’s proportionate share of the costs for
plugging, abandoning and reclaiming wells pursuant to the terms and conditions
of the Drilling Program Agreements; and (c) for the benefit of investors
entitled to periodic cash distributions from Drilling Program Partnerships and
holders of royalty and overriding royalty interests, to hold production proceeds
segregated solely for the purpose and in the amount necessary to make
distributions to such investors in Drilling Program Partnerships pursuant to the
terms and conditions of the Drilling Program Agreements and to such holders of
royalty interests under the instruments governing the Hydrocarbon Interests of
the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

21



--------------------------------------------------------------------------------



 



“Restricted Subsidiary” means NGAS Gathering and each present and future direct
and indirect Subsidiary of the Borrower that is not an Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor that is a nationally recognized statistical
rating agency.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
“Secured Parties” means the collective reference to the Administrative Agent,
the Issuing Bank, the Lenders, the Hedge Banks, and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to any Security
Document. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Hedge Banks, in their capacity as such, shall have no
rights in connection with the management or release of any Collateral or the
obligations of any Loan Party under any Loan Document.
“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, the Holdings Guarantee, the Holdings Pledge Agreement, the
Intellectual Property Security Agreement, the IP Security Agreement Supplement,
the Mortgages, the Transfer Letters and all other security documents hereafter
delivered to the Administrative Agent that create or purport to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.
“SFAS 133” means Statement of Financial Accounting Standard 133, Accounting for
Derivative Instruments and Hedging Activities, adopted by FASB, as amended,
restated, supplemented or otherwise modified from time to time.
“Single Employer Plan” means any Plan that is subject to Title IV of ERISA, but
that is not a Multiemployer Plan.
“Solvency Event” means, with respect to any Person that is a party to any
Farmout Agreement or Participation Agreement (other than the Borrower or any
Restricted Subsidiary), the occurrence of any event or circumstance involving,
with respect to or attributable to such Person which is similar to any event or
circumstance described in Section 8.01(f) of this Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that on such date (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise,” as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim,” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person, provided, that the term
“Subsidiary” shall not include any Drilling Program Partnership or Drilling
Program. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means each Restricted Subsidiary.

 

22



--------------------------------------------------------------------------------



 



“Supplemental Oil and Gas Mortgage” means a mortgage or a deed of trust, made by
the Borrower or any Restricted Subsidiary in favor of, or for the benefit of,
the Administrative Agent, for the benefit of the Secured Parties, substantially
in the form of Exhibit S (with such changes thereto as shall be advisable under
the laws of the jurisdiction in which such mortgage, deed of trust or other
document is to be recorded) or in such other form as may be reasonably
acceptable to the Administrative Agent, which creates a Lien on any Oil and Gas
Properties located in any county in which the Borrower or any Restricted
Subsidiary owns Oil and Gas Properties that are already subject to a Mortgage.
“Supplemental Pipeline Mortgage” means a mortgage or a deed of trust, made by
the Borrower or any Restricted Subsidiary in favor of, or for the benefit of,
the Administrative Agent, for the benefit of the Secured Parties, substantially
in the form of Exhibit T (with such changes thereto as shall be advisable under
the laws of the jurisdiction in which such mortgage, deed of trust or other
document is to be recorded) or in such other form as may be reasonably
acceptable to the Administrative Agent, which creates a Lien on any Pipeline
Properties located in any county in which the Borrower or any Restricted
Subsidiary owns Pipeline Properties that are already subject to a Pipeline
Mortgage.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations and liabilities of such Person in respect
of transactions entered into by such Person that are intended to function
primarily as or are the functional equivalent of or takes the place of a
borrowing of funds (including any repurchase obligations or liabilities and any
minority interest transactions that function primarily as a borrowing) but are
not otherwise included in the definition of “Indebtedness” or as a liability on
the consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP, except for obligations arising under Hedge Agreements expressly
permitted under this Agreement.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any Property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the Property so leased for income tax purposes, other
than any such lease under which such Person is the lessor.
“Synthetic Lease Obligations” means, with respect to any Synthetic Lease, at any
time, an amount of equal to the higher of (a) the aggregate termination value or
purchase price or similar payments in the nature of principal payable thereunder
and (b) the then aggregate outstanding principal amount of the notes or other
instruments issued by, and the amount of the equity investment, if any, in, the
lessor under such Synthetic Lease.
“Taxes” means all present or future taxes (including ad valorem, production and
severance taxes), levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” means September 8, 2011.
“Total Borrowing Base Availability” means, at any time, an amount equal to
(a) the aggregate Borrowing Base Commitments then in effect, minus (b) the
Aggregate Outstanding Credit.
“Total Commitments” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transfer Letter” means each letter in lieu of any transfer order in
substantially the form of Exhibit J, executed by the Borrower and each
Restricted Subsidiary executing a Mortgage, as applicable.
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of Ohio;
provided that if perfection or the effect of perfection or non-perfection is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Ohio, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

23



--------------------------------------------------------------------------------



 



“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means each of NGAS Securities, Inc., a Kentucky
corporation; Sentra Corporation, a Kentucky corporation; and Daugherty Petroleum
ND Ventures, LLC, a Kentucky limited liability company. Any designation by the
Borrower of any other Subsidiary as an Unrestricted Subsidiary shall require the
prior written approval of the Administrative Agent and the Lenders.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.
Section 1.02. Other Definitional Provisions.
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to Holdings, the Borrower and its Subsidiaries not defined in Section 1.01 and
accounting terms partly defined in Section 1.01, to the extent not defined,
shall have the respective meanings given to them under GAAP.
(c) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated supplemented
or otherwise modified (subject to any restrictions on such amendments,
amendments and restatements, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (v) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (vi)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any interest of any kind of asset or
property, whether real, personal, or mixed, or tangible or intangible, including
cash, Equity Interests, securities, accounts and contract rights.
(d) No inference in favor of, or against, any party to this Agreement shall be
drawn from the fact that such party has drafted any portion of this Agreement.
(e) All obligations of the Borrower or Holdings under this Agreement and the
other Loan Documents shall be performed and satisfied by or on behalf of the
Borrower or Holdings, as applicable, at its sole cost and expense.
ARTICLE II
AMOUNT AND TERMS OF COMMITMENTS
Section 2.01. Commitments.
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Loans”) to the Borrower from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Borrowing Base Commitment
Percentage of the LC Obligations then outstanding, does not exceed the amount of
such Lender’s Commitment or such Lender’s Borrowing Base Commitment; provided,
however, that after giving effect to any borrowing of a Loan, the Aggregate
Outstanding Credit shall not exceed an amount equal to the lesser of (i) the
Borrowing Base, or (ii) the Total Commitments then in effect. During the
Commitment Period, the Borrower may use the Commitments by borrowing, prepaying
the Loans in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof. The Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.03 and 2.08.
(b) The Borrower unconditionally promises to repay all outstanding Loans on the
Termination Date (or such earlier date on which the Loans become due and payable
pursuant to Section 8.01).

 

24



--------------------------------------------------------------------------------



 



(c) The Borrower and any one or more Lenders (including New Lenders) may agree
that each such Lender shall increase of the amount of its existing Commitment
(or shall obtain a new Commitment, as applicable), in each case by executing and
delivering to the Administrative Agent an Increased Facility Activation Notice
specifying (i) the amount of such increase and (ii) the Increased Facility
Closing Date, which shall be at least forty-five (45) days after receipt by the
Administrative Agent of such Increased Facility Activation Notice.
Notwithstanding the foregoing, without the consent of the Required Lenders,
(x) the aggregate amount of incremental Commitments obtained pursuant to this
paragraph shall not exceed $50,000,000 and (y) no more than three (3) Increased
Facility Closing Dates may be selected by the Borrower during the term of this
Agreement. No Lender shall have any obligation to increase its Commitment
described in this paragraph unless it agrees to do so in its sole discretion.
For the avoidance of doubt, no Lender’s consent shall be required to give effect
to any New Lender obtaining a Commitment or any existing Lender increasing its
Commitment pursuant to this Section 2.01.
(d) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.01(c) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit P, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
(e) For the purpose of providing that the respective amounts of Loans (and
Eurodollar Tranches in respect thereof) held by the Lenders are held by them on
a pro rata basis according to their respective Borrowing Base Commitment
Percentages, on each Increased Facility Closing Date and the date of each
adjustment of the Borrowing Base Commitments and Borrowing Base Loan Commitment
Percentages pursuant to Section 2.02(d)(vi), (i) all outstanding Loans shall be
converted into a single Revolving Loan that is a Eurodollar Loan (with an
Interest Period to be selected by the Borrower), and upon such conversion the
Borrower shall pay any amounts owing pursuant to Section 2.17, if any, (ii) any
new borrowings of Loans on such date shall also be part of such single Loan and
(iii) all Lenders (including the New Lenders) shall hold a portion of such
single Loan equal to its Borrowing Base Commitment Percentage thereof, and the
Lenders and the Borrower shall make such adjustments in the principal amounts of
the Loans held by the Lenders on such date as may be requested by the
Administrative Agent so as to achieve the foregoing.
Section 2.02. Borrowing Base.
(a) Borrowing Base. The Borrowing Base in effect as of the Closing Date is
$75,000,000 (the “Initial Borrowing Base”). The Initial Borrowing Base shall
remain in effect until the next Borrowing Base redetermination made pursuant to
this Section 2.02. The Borrowing Base shall be determined in accordance with the
standards set forth in Section 2.02(d) and is subject to periodic
redetermination pursuant to Sections 2.02(b) and 2.02(c).
(b) Calculation of Borrowing Base.
(i) The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before April 1 of each calendar year, beginning April 1, 2008,
(A) an Independent Engineering Report dated effective as of the immediately
preceding January 1, (B) an Oil and Gas Property Certificate and a
Farmout/Participation Property Certificate, each dated effective as of such
April 1 date, (C) its requested amount for the redetermined Borrowing Base, and
(D) such other information and data as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries, including all such Oil and Gas
Properties included or to be included in the Borrowing Base. Within twenty
(20) days after the Administrative Agent and the Lenders’ receipt of such
Independent Engineering Report, Oil and Gas Property Certificate and
Farmout/Participation Property Certificate and other information, the
Administrative Agent shall deliver to each Lender the Administrative Agent’s
recommendation for the redetermined Borrowing Base (which recommendation may,
for the avoidance of doubt, be to leave the Borrowing Base unchanged or to
decrease the Borrowing Base as further provided in this Section 2.02). Within
ten (10) days after the Lenders’ receipt of the Administrative Agent’s
recommendation, the Administrative Agent and the Lenders in the case of an
increase in the Borrowing Base, and the Administrative Agent and the Required
Lenders in the case of a decrease in the Borrowing Base or a reaffirmation of
the then existing Borrowing Base, shall redetermine the Borrowing Base in
accordance with Section 2.02(d), and the Administrative Agent shall promptly
notify the Borrower in writing of the amount of the Borrowing Base as so
redetermined.

 

25



--------------------------------------------------------------------------------



 



(ii) The Borrower shall deliver to the Administrative Agent and each Lender on
or before October 1 of each calendar year, beginning October 1, 2008, (A) an
Internal Engineering Report dated effective as of the immediately preceding
July 1, (B) an Oil and Gas Property Certificate and a Farmout/Participation
Property Certificate, each dated effective as of such October 1 date, (C) its
requested amount for the redetermined Borrowing Base, and (D) such other
information and data as may be reasonably requested by the Administrative Agent
or any Lender with respect to the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries, including all such Oil and Gas Properties included or
to be included in the Borrowing Base. Within twenty (20) days after the
Administrative Agent and the Lenders’ receipt of such Internal Engineering
Report, Oil and Gas Property Certificate and Farmout/Participation Property
Certificate and other information, the Administrative Agent shall deliver to
each Lender the Administrative Agent’s recommendation for the redetermined
Borrowing Base (which recommendation may, for the avoidance of doubt, be to
leave the Borrowing Base unchanged or to decrease the Borrowing Base as further
provided in this Section 2.02). Within ten (10) days after the Lenders’ receipt
of the Administrative Agent’s recommendation, the Administrative Agent and the
Lenders in the case of an increase in the Borrowing Base, and the Administrative
Agent and the Required Lenders in the case of a decrease in the Borrowing Base
or a reaffirmation of the then existing Borrowing Base, shall redetermine the
Borrowing Base in accordance with Section 2.02(d), and the Administrative Agent
shall promptly notify the Borrower in writing of the amount of the Borrowing
Base as so redetermined.
(iii) In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report, Oil and Gas Property Certificate, Farmout/Participation Property
Certificate, or other information and data specified in clauses (i) and
(ii) above by the date specified therein, the Administrative Agent and the
Lenders may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time to time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, Farmout/Participation Property
Certificate, or other information and data, as applicable, whereupon the
Administrative Agent and the Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section 2.02(b) and Section 2.02(d).
(iv) Each delivery of an Engineering Report and related Oil and Gas Property
Certificate by the Borrower to the Administrative Agent and the Lenders shall
constitute a representation and warranty by the Borrower to the Administrative
Agent and the Lenders that (A) the Borrower and its Restricted Subsidiaries, as
applicable, own the Oil and Gas Properties described therein, (B) the Borrowing
Base Properties described therein are subject to an Acceptable Lien, except to
the extent otherwise expressly permitted in writing by the Lenders, and (C) on
and as of the date of such Engineering Report, each of the Oil and Gas
Properties owned by the Borrower or any of its Restricted Subsidiaries and
described therein was developed for oil and gas, and the wells pertaining to
such Oil and Gas Properties that are described therein as producing wells were
each producing oil and gas in paying quantities, except for any such wells that
were utilized as water or gas injection wells or as water disposal wells.
(v) Each delivery of a Farmout/Participation Property Certificate by the
Borrower to the Administrative Agent and the Lenders shall constitute a
representation and warranty by the Borrower to the Administrative Agent and the
Lenders that (A) the Borrower and its Restricted Subsidiaries, as applicable,
own the Farmout Properties and the Participation Properties described therein
(subject in each case to the reserved interests and burdens expressly set forth
in the applicable Farmout Agreement or the applicable Participation Agreement,
as the case may be), (B) the Farmout Properties described therein that are (or
that are proposed to be) Borrowing Base Properties are Approved Farmout
Properties, except to the extent otherwise expressly permitted in writing by the
Lenders, (C) the Participation Properties described therein that are (or that
are proposed to be) Borrowing Base Properties are Approved Participation
Properties, except to the extent permitted in writing by the Lenders and (D) on
and as of the date of such Farmout/Participation Property Certificate, each of
the Farmout Properties and the Participation Properties owned by the Borrower or
any of its Restricted Subsidiaries and described therein relates to Proved
Reserves.

 

26



--------------------------------------------------------------------------------



 



(c) Interim Redeterminations of Borrowing Base. In addition to the Borrowing
Base redeterminations provided for in Section 2.02(b), the Borrower may request
one (1) additional redetermination of the Borrowing Base during any six-month
period between scheduled Borrowing Base redeterminations, and the Administrative
Agent and the Required Lenders may, in their sole discretion and based on such
information as the Administrative Agent and such Lenders deem relevant (but in
accordance with Section 2.02(d)), make requests for additional redeterminations
of the Borrowing Base at any time between scheduled Borrowing Base
redeterminations. The party requesting the redetermination shall give the other
parties to this Agreement at least ten (10) days’ prior written notice that a
redetermination of the Borrowing Base pursuant to this paragraph (c) is to be
performed. In connection with any redetermination of the Borrowing Base under
this Section 2.02(c), the Borrower shall provide the Administrative Agent and
the Lenders with such information regarding the Borrower and its Restricted
Subsidiaries’ business (including, without limitation, any Oil and Gas
Properties of the Borrower or any of its Restricted Subsidiaries, any Proved
Reserves attributable thereto, and production relating thereto) as the
Administrative Agent or any Lender may request, and further including any
updated Engineering Report, any supplemental Oil and Gas Property Certificate
and any supplemental Farmout/Participation Property Certificate. The
Administrative Agent shall promptly notify the Borrower in writing of each
redetermination of the Borrowing Base pursuant to this Section 2.02(c) and the
amount of the Borrowing Base as so redetermined.
(d) Standards for Redetermination of Borrowing Base.
(i) Each redetermination of the Borrowing Base by the Administrative Agent and
the Lenders pursuant to this Section 2.02 shall be made (A) in the sole
discretion of the Administrative Agent and the Lenders (but in accordance with
the other provisions of this Section 2.02(d)), (B) in accordance with the
Administrative Agent’s and the Lenders’ customary internal standards and
practices for valuing and redetermining the value of Oil and Gas Properties in
connection with reserve-based oil and gas loan transactions, (C) in conjunction
with the most recent Independent Engineering Report or Internal Engineering
Report, as applicable, the most recent Oil and Gas Property Certificate,
Farmout/Participation Property Certificate, or other information received by the
Administrative Agent and the Lenders relating to the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries, (D) based upon the discounted
present value of the estimated net cash flows to be realized from the production
of Hydrocarbons from Proved Reserves attributable to Proved Properties, Farmout
Properties and Participation Properties owned by the Borrower and its Restricted
Subsidiaries, as determined by the Administrative Agent and the Lenders,
(E) based upon the value of the estimated net revenues realized from the
Open-Access Pipeline Properties, as reasonably determined by the Administrative
Agent and the Lenders, and/or (F) such other factors as the Administrative Agent
and the Lenders may consider in their sole discretion. In valuing and
redetermining the Borrowing Base, the Administrative Agent and the Lenders may
(but shall not under any circumstances be required to) also consider other
assets, liabilities, cash flows, business, properties, prospects, and management
of the Borrower and its Restricted Subsidiaries and such other factors as the
Administrative Agent and the Lenders reasonably deem appropriate.
(ii) No Proved Properties, Farmout Properties, Participation Properties or
Open-Access Pipeline Properties of the Borrower or any of its Restricted
Subsidiaries shall be included or considered for inclusion in the Borrowing Base
unless the Administrative Agent and the Lenders shall have received, at the
Borrower’s sole cost and expense, Oil and Gas Property Title Information and Oil
and Gas Property Description Information, in form and substance satisfactory to
the Administrative Agent and the Lenders, and evidence satisfactory to the
Administrative Agent that the Administrative Agent has an Acceptable Lien in
such Oil and Gas Properties relating thereto for the benefit of the Secured
Parties pursuant to the Security Documents.
(iii) At all times after the Administrative Agent has given the Borrower
notification of a redetermination of the Borrowing Base under this Section 2.02,
the Borrowing Base shall be equal to the redetermined amount or such lesser
amount designated by the Borrower and disclosed in writing to the Administrative
Agent and the Lenders until the Borrowing Base is subsequently redetermined in
accordance with this Section 2.02. It is expressly understood and agreed that
the Administrative Agent and Lenders have no obligation to designate the
Borrowing Base at any particular amount, except in the exercise of their
discretion, whether in relation to the Total Commitments or otherwise.
(iv) Any redetermination of the Borrowing Base shall be subject to the following
restrictions: (A) the Borrowing Base shall not at any time exceed the Total
Commitments then in effect, (B) to the extent any redetermined Borrowing Base
would represent an increase in the Borrowing Base in effect prior to such
redetermination, such Borrowing Base must be approved by all of the Lenders, and
(C) to the extent any redetermined Borrowing Base would represent a decrease in
the Borrowing Base in effect prior to such redetermination or a reaffirmation of
such prior Borrowing Base, the Borrowing Base must be approved by the
Administrative Agent and the Required Lenders. Any redetermination of the
Borrowing Base which results in a Borrowing Base Increase shall result in a
corresponding pro rata adjustment to each Lender’s Borrowing Base Commitment,
which adjustment shall be subject to Section 2.02(d)(v) below.

 

27



--------------------------------------------------------------------------------



 



(v) Without limiting clause (iv) above, in the case of any proposed
redetermination of the Borrowing Base that would result in a Borrowing Base
Increase, any Lender may elect to not increase its Borrowing Base Commitment to
reflect such Borrowing Base Increase, provided that (A) such Lender (the
“Electing Lender”) delivers written notice of such election to the
Administrative Agent at least five (5) Business Days prior to the date such
proposed redetermination is scheduled to take effect and (B) within five
(5) Business Days of its receipt of such notice, the Administrative Agent
receives executed Assignment and Assumptions and other written agreements from
other Lenders, in form and substance satisfactory to the Administrative Agent,
that they will commit to make additional Loans (and to participate in additional
L/C Obligations) and commit to additional increases to their respective
Borrowing Base Commitments in an aggregate amount equal to such Electing
Lender’s pro rata share of the Borrowing Base Increase. Each such Lender’s,
including the Electing Lender’s, Borrowing Base Commitment and Borrowing Base
Commitment Percentage shall be adjusted to give effect to such election.
(e) Conforming Borrowing Base. The Conforming Borrowing Base in effect as of the
Closing Date is $65,000,000 (the “Initial Conforming Borrowing Base”). The
Conforming Borrowing Base shall be utilized solely for purposes of determining
the Conforming Borrowing Base Usage under and for purposes of this Agreement.
The amount of the Conforming Borrowing Base may be redetermined on or about
May 1, 2008, by the Administrative Agent and the Lenders in the same manner as
the Borrowing Base may be redetermined on or about such date as provided in this
Section 2.02. Notwithstanding the foregoing, beginning on June 30, 2008 and
continuing through the Termination Date, the Borrowing Base shall be an amount
which is equal to the Conforming Borrowing Base, as redetermined in accordance
with Section 2.02, unless all of the Lenders agree in writing that the
Conforming Borrowing Base should thereafter be maintained at an amount which is
lower than the amount of the Borrowing Base then in effect.
Section 2.03. Procedure for Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice in the form of a
Notice of Borrowing (which notice must be received by the Administrative Agent
prior to 12:00 Noon, Cleveland, Ohio time, (a) three (3) Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans, or (b) one
(1) Business Day prior to the requested Borrowing Date, in the case of ABR
Loans), specifying (i) the amount and Type of Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Any Loans made on the Closing Date shall
initially be ABR Loans. Each borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its
Borrowing Base Commitment Percentage of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 noon, Cleveland, Ohio time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.
Section 2.04. Unused Commitment Fees, Etc.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, in accordance with its Borrowing Base Availability Percentage, an
unused commitment fee for the period from and including the Closing Date to the
last day of the Commitment Period, computed at the Unused Commitment Fee Rate
times the average daily amount of the Borrowing Base Availability during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Termination Date,
commencing on the first of such dates to occur after the date hereof.
(b) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.
Section 2.05. Termination or Reduction of Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Aggregate
Outstanding Credit would exceed the Total Commitments then outstanding. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Commitments then in effect. All fees
in respect of this Agreement and the Loans accrued until the effective date of
any termination of this Agreement shall be paid on the effective date of such
termination.

 

28



--------------------------------------------------------------------------------



 



Section 2.06. Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three
(3) Business Days prior thereto in the case of Eurodollar Loans and at least one
Business Day prior thereto in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or ABR Loans or a combination thereof; provided, that if a Eurodollar Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.17.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Loans that are ABR Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.
Section 2.07. Borrowing Base Deficiency; Mandatory Prepayments.
(a) If for any reason the Aggregate Outstanding Credit ever exceeds the
Borrowing Base, the Borrower shall, after receipt of written notice from the
Administrative Agent regarding such deficiency (a “Deficiency Notice”), deliver
to the Administrative Agent within five (5) days of its receipt of such
Deficiency Notice, a written response (a “Response”) indicating which of the
following actions it will take to remedy the Borrowing Base deficiency (and the
failure of the Borrower to deliver such Response or to perform the action
selected by the Borrower in such Response to remedy such Borrowing Base
deficiency shall constitute an Event of Default):
(i) prepay the Loans or, if the Loans have been repaid in full, Cash
Collateralize the LC Obligations, such that the Borrowing Base deficiency is
cured within ten (10) days after the date such Deficiency Notice is received by
the Borrower; or
(ii) grant an Acceptable Lien in additional Oil and Gas Properties of the
Borrower and the Restricted Subsidiaries acceptable to the Administrative Agent
and each of Lenders such that the Borrowing Base deficiency is cured within
fifteen (15) days after the date such Deficiency Notice is received by the
Borrower from the Administrative Agent.
(b) If for any reason the Aggregate Outstanding Credit at any time exceeds the
amount of the Total Commitments then in effect, the Borrower shall immediately
prepay the Loans and LC Reimbursement Obligations in an aggregate amount equal
to such excess.
(c) Each prepayment of the Loans pursuant to this Section 2.07 shall be
accompanied by accrued and unpaid interest to the date of prepayment on the
amount prepaid.
Section 2.08. Conversion and Continuation Options.
(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two (2) Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three
(3) Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor), provided that no
ABR Loan may be converted into a Eurodollar Loan when any Default or Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.01, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
(c) Each notice by the Borrower pursuant to this Section 2.08 shall be given
pursuant to a Notice of Conversion/Continuation.

 

29



--------------------------------------------------------------------------------



 



Section 2.09. Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
(10) Eurodollar Tranches shall be outstanding at any one time.
Section 2.10. Interest Rates and Payment Dates.
(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
(c)     (i) If any amount of principal of any Loan or LC Reimbursement
Obligation is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.
(ii) If any amount (other than principal of any Loan or LC Reimbursement
Obligation) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any bankruptcy, insolvency, reorganization or similar law.
Section 2.11. Computation of Interest and Fees.
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.

 

30



--------------------------------------------------------------------------------



 



Section 2.12. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
facsimile or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (i) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (ii) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (iii) any outstanding Eurodollar Loans shall be converted, on the last day
of the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
Section 2.13. Pro Rata Treatment and Payments.
(a) Each borrowing by the Borrower from the Lenders hereunder shall be made pro
rata according to the Borrowing Base Commitment Percentages of the Lenders. Each
increase or decrease of the Borrowing Base shall result in a pro rata increase
or reduction of each Lender’s Borrowing Base Commitment, except to the extent
provided in Section 2.02(d)(v). Each reduction of the Commitments of the Lenders
shall be made pro rata according to the Applicable Percentages of the Lenders.
(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
outstanding principal amounts of the Loans then held by the Lenders.
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without any condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 12:00 Noon, Cleveland, Ohio time, on the due
date thereof to the Administrative Agent, for the account of the Lenders, at the
Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03, and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made such amount available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

31



--------------------------------------------------------------------------------



 



(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Nothing
herein shall be deemed to limit the rights of the Administrative Agent, the
Issuing Bank or any Lender against the Borrower.
(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent, the Lenders, and the
Issuing Bank under or in respect of this Agreement and the other Loan Documents
on any date, the Administrative Agent may, but shall not be obligated to,
distribute such payment in the order of priority set forth in Section 8.03. If
the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the manner in which such funds are
to be applied, the Administrative Agent may, but shall not be obligated to,
distribute such funds in the order of priority set forth in Section 8.03.
(g) The Borrower hereby authorizes each Lender and each of its Affiliates, if
and to the extent any payment owed to such Lender is not made when due hereunder
or any other Loan Document, to charge from time to time, to the fullest extent
permitted by applicable law, against any or all of the Borrower’s accounts with
such Lender or such Affiliate any amount so due.
(h) The obligations of the Lenders hereunder to make Loans to fund
participations in Letters of Credit and to make payments pursuant to
Section 10.05(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.05(c) on any date required hereunder, shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to make its Loan, to
purchase its participation or to make its payment under Section 10.05(c).
(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain funds for any Loan in any
particular place or manner.
Section 2.14. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be cancelled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.17.

 

32



--------------------------------------------------------------------------------



 



Section 2.15. Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the Issuing
Bank;
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.16 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any Eurodollar Loan), or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(e) Survival. The obligations of the Borrower pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

33



--------------------------------------------------------------------------------



 



Section 2.16. Taxes.
(a) Payment Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or Holdings hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower or
Holdings shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower or Holdings, as the case may be, shall make such
deductions and (iii) the Borrower or Holdings, as the case may be, shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b) Payment of Other Taxes. Without limiting the provisions of paragraph
(a) above, the Borrower and Holdings shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c) Indemnification. The Borrower and Holdings shall, jointly and severally,
indemnify the Administrative Agent, each Lender and the Issuing Bank, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower or Holdings, as applicable, by a Lender or the Issuing Bank (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority, the Borrower or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower or Holdings, as the case may be, is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower and Holdings
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, Holdings or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower, Holdings or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower, Holdings or the Administrative Agent as will enable the Borrower,
Holdings or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
(f) Survival. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
Section 2.17. Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.20. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. The Borrower shall pay
such Lender the amount shown as due on any such Certificate within ten (10) days
after receipt thereof. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

34



--------------------------------------------------------------------------------



 



Section 2.18. Use of Proceeds. The proceeds of the Loans shall be available (and
the Borrower agrees that it will use such proceeds and Letters of Credit) solely
for general corporate purposes of the Borrower and the Restricted Subsidiaries
in the ordinary course of business, including the exploration, acquisition and
development of Oil and Gas Properties. Letters of Credit will be issued only to
support general corporate purposes of the Borrower and the Restricted
Subsidiaries in the ordinary course of business.
Section 2.19. Evidence of Debt.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(b) The Administrative Agent shall maintain the Register pursuant to
Section 10.06(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, and each Lender’s Commitment (including its
Borrowing Base Commitment) and the principal amount of each Lender’s pro rata
share of such Loan, (ii) the amount of any principal or interest due and payable
or to become due and payable to the Lenders hereunder, (iii) the amount of each
Lender’s participation in outstanding Letters of Credit and (iv) both the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.
(c) The entries made in the Register and the accounts of each Lender maintained
pursuant hereto shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded, provided, however, that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower in accordance with the
terms of this Agreement.
(d) The Borrower agrees that, upon the request to the Administrative Agent by
any applicable Lender, the Borrower will execute and deliver to such Lender, as
appropriate, a promissory note of the Borrower evidencing the Loans of such
Lender, substantially in the form of Exhibit D with appropriate insertions as to
date and principal amount (a “Note”). Each Lender is hereby authorized to record
the Borrowing Date, the amount of each relevant Loan and the date and amount of
each payment or prepayment of principal thereof, on the schedule annexed to and
constituting a part of the Note evidencing such Loan and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded, provided that the failure by a Lender to make any such recordation (or
any error therein) shall not affect any of the obligations of the Borrower under
such Note or this Agreement.
Section 2.20. Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.15, or requires the
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

35



--------------------------------------------------------------------------------



 



(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Reimbursement
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.17) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iv) such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
LETTERS OF CREDIT
Section 3.01. LC Commitment.
(a) Subject to the terms and conditions hereof, the Issuing Bank, in reliance on
the agreements of the other Lenders set forth in Section 3.04(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Commitment Period in such form as may be approved
from time to time by the Issuing Bank; provided that the Issuing Bank shall have
no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the LC Obligations would exceed the LC Commitment, (ii) the
Aggregate Outstanding Credit would exceed the Borrowing Base, or (iii) the
aggregate amount of the Available Commitments would be less than zero.
(b) Each Letter of Credit shall (i) be denominated in Dollars, (ii) have a face
amount of at least $250,000 (unless otherwise agreed by the Issuing Bank), and
(iii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is one (1) year after the Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above); provided, further, that any
Letter of Credit that expires after the Termination Date shall be Cash
Collateralized at all times.
(c) Letters of Credit may be either standby letters of credit or commercial
letters of credit.
(d) Each Letter of Credit shall be subject to ISP98 or the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of Ohio.

 

36



--------------------------------------------------------------------------------



 



(e) The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit if:
(i) the issuance of such Letter of Credit would conflict with, or cause the
Issuing Bank or any LC Participant to exceed any limits imposed by, any
applicable Requirement of Law;
(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit or
request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;
(iii) the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank; or
(iv) any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Bank has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Bank’s risk with respect to such Lender.
(f) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article IX or Section 10.05(c) with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the documents associated
therewith as fully as if the term “Administrative Agent” or “Agent” as used in
Article IX or Section 10.05(c) included the Issuing Bank with respect to such
acts or omissions, and (ii) as additionally provided herein with respect to the
Issuing Bank.
(g) References herein to “issue” and derivations thereof with respect to Letters
of Credit shall also include extensions or modifications of any outstanding
Letters of Credit, unless the content otherwise requires.
Section 3.02. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Bank, and
such other certificates, documents and other papers and information as the
Issuing Bank may request. Upon receipt of any Application, the Issuing Bank will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Bank be required to issue any Letter
of Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by the Issuing Bank
and the Borrower. The Issuing Bank shall furnish a copy of such Letter of Credit
to the Borrower promptly following the issuance thereof. The Issuing Bank shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
Section 3.03. Letter of Credit Fees, Commissions and Other Charges.
(a) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans, shared ratably among the Lenders and payable quarterly in
arrears on each LC Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to the Issuing Bank for its own account a fronting fee of
0.125% per annum on the stated face of each Letter of Credit, payable quarterly
in arrears on each LC Fee Payment Date after the issuance date.
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing Bank in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.

 

37



--------------------------------------------------------------------------------



 



Section 3.04. LC Participations.
(a) The Issuing Bank irrevocably agrees to grant and hereby grants to each LC
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each LC Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such LC Participant’s own account and risk an undivided
interest equal to such LC Participant’s Borrowing Base Commitment Percentage in
the Issuing Bank’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Bank
thereunder. Each LC Participant unconditionally and irrevocably agrees with the
Issuing Bank that, if a draft is paid under any Letter of Credit for which the
Issuing Bank is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such LC Participant shall pay to the Issuing Bank upon
demand at the Issuing Bank’s address for notices specified herein an amount
equal to such LC Participant’s interest in such draft, or any part thereof, that
is not so reimbursed.
(b) If any amount required to be paid by any LC Participant to the Issuing Bank
pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Bank under any Letter of Credit is paid to the
Issuing Bank within three (3) Business Days after the date such payment is due,
such LC Participant shall pay to the Issuing Bank on demand an amount equal to
the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any LC Participant pursuant to
Section 3.04(a) is not made available to the Issuing Bank by such LC Participant
within three (3) Business Days after the date such payment is due, the Issuing
Bank shall be entitled to recover from such LC Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Issuing Bank submitted to any LC
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any LC Participant its pro rata share of
such payment in accordance with Section 3.04(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Bank), or any payment of interest on account thereof, the Issuing Bank will
distribute to such LC Participant its pro rata share thereof; provided, however,
that in the event that any such payment received by the Issuing Bank shall be
required to be returned by the Issuing Bank, such LC Participant shall return to
the Issuing Bank the portion thereof previously distributed by the Issuing Bank
to it.
(d) Each LC Participant’s obligation to purchase participating interests
pursuant to Section 3.04(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such LC Participant or the Borrower may
have against the Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article IV; (iii) any adverse change in the condition (financial or otherwise)
of any Loan Party; (iv) any breach of this Agreement or any other Loan Document
by the Borrower, any other Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
Section 3.05. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Bank on the Business Day next succeeding the Business Day
on which the Issuing Bank notifies the Borrower of the date and amount of a
draft presented under any Letter of Credit and paid by the Issuing Bank for the
amount of (a) such draft so paid and (b) any Taxes, fees, charges or other costs
or expenses incurred by the Issuing Bank in connection with such payment. Each
such payment shall be made to the Issuing Bank at its address for notices
specified herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 2.10(b) and (ii) thereafter,
the Default Rate.

 

38



--------------------------------------------------------------------------------



 



Section 3.06. Obligations Absolute. The Borrower’s obligations under this
Article III (including its reimbursement obligations under Section 3.05) shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (a) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (b) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (c) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (d) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
Section 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing Bank
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit.
Section 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.
Section 3.09. Cash Collateral Pledge. If there are any outstanding LC
Obligations on the Termination Date, then the Borrower shall immediately Cash
Collateralize all such outstanding LC Obligations.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to maintain as Loans and Letters of Credit hereunder the loans made to
the Borrower and letters of credit issued for the account of the Borrower under
the Existing Credit Agreement, and the agreement of each Lender to make any
initial Credit Extension requested to be made by it hereunder, are subject to
the satisfaction on the Closing Date, of the following conditions precedent:
(a) Credit Agreement; Other Loan Documents. The Administrative Agent shall have
received the following, each of which shall be originals or, at the discretion
of the Administrative Agent, telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (except for the Existing Oil and
Gas Mortgages referenced in Section 4.01(c)(vii) below) (or, in the case of
certificates of government officials, a recent date before the Closing Date) and
each in form and substance satisfactory to the Administrative Agent:
(i) this Agreement, duly executed and delivered by the Administrative Agent,
Holdings, the Borrower and each Person listed on Schedule 1.01A;
(ii) for the account of each of the Lenders that has requested a Note pursuant
to Section 2.19(d), a Note conforming to the requirements hereof and duly
executed and delivered by a duly authorized officer of the Borrower;
(iii) the Guarantee and Collateral Agreement, duly executed and delivered by
each Loan Party;
(iv) the Holdings Guarantee, duly executed and delivered by Holdings;
(v) the Holdings Pledge Agreement, duly executed and delivered by Holdings;
(vi) the deposit account control agreements referred to in and required by
Section 6.14 of this Agreement, duly executed by the Administrative Agent, the
applicable Loan Parties, and the applicable financial institutions;
(vii) executed copies of the Existing Oil and Gas Mortgages covering the Oil and
Gas Proeprties proposed to be included in the Initial Borrowing Base.

 

39



--------------------------------------------------------------------------------



 



(viii) the Existing Farmout Agreement Consents, duly executed and delivered by
the Borrower and each Approved Counterparty which is a party thereto;
(ix) the Disbursement Letter, duly executed and delivered by the Borrower.
(b) Resolutions. The Administrative Agent shall have received from each Loan
Party, as applicable, (i) a copy of a good standing certificate, dated a date
reasonably close to the Closing Date, for each such Person and (ii) a
certificate, dated the Closing Date and with counterparts for each Lender, duly
executed and delivered by such Person’s Secretary or Assistant Secretary,
managing member or general partner, as applicable, as to
(A) resolutions of each such Person’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;
(B) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and
(C) the full force and validity of each Organizational Document of such Person
and copies thereof;
upon which certificates the Administrative Agent and each Lender may
conclusively rely until they shall have received a further certificate of the
Secretary, Assistant Secretary, managing member or general partner, as
applicable, of any such Person canceling or amending the prior certificate of
such Person.
(c) Financial Statements. The Lenders shall have received (i) audited
consolidated and consolidating financial statements of Holdings and its
consolidated Subsidiaries for the 2004, 2005, 2006 and 2007 Fiscal Years and
(ii) unaudited interim consolidated and consolidating financial statements of
Holdings and its consolidated Subsidiaries for each fiscal month and quarterly
period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of Holdings, the Borrower or any of its
Subsidiaries, as reflected in the financial statements or projections contained
in the Confidential Information Memorandum.
(d) Approvals. The Administrative Agent shall be satisfied that all governmental
and third party licenses, permits, consents and approvals necessary in
connection with the borrowings hereunder and the transactions contemplated
hereby shall have been obtained and be in full force and effect. No order,
decree, judgment, ruling or injunction shall exist which restrains the
consummation of the transactions contemplated by the Loan Documents.
(e) Initial Engineering Report. The Administrative Agent and its counsel and
engineers shall have received and reviewed an Internal Engineering Report
covering the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries meeting the requirements applicable to such Engineering Reports set
forth in this Agreement and otherwise in form and substance satisfactory to the
Administrative Agent and the Lenders in their sole discretion (the “Initial
Engineering Report”).
(f) Reserved.
(g) Existing Leases, Existing Farmout Agreements and Existing Farmout Property
Assignments. The Administrative Agent and the Lenders shall have received true,
correct and complete executed and recorded (if applicable) copies of each of
(i) each Existing Lease and all amendments thereto through and including the
date hereof, that are requested by the Administrative Agent or its counsel,
(ii) the Existing Farmout Agreements, and all amendments thereto through and
including the date hereof, thereto and (iii) each Existing Farmout Property
Assignment and all amendments thereto through and including the date hereof that
are requested by the Administrative Agent or its counsel.
(h) Reserved.

 

40



--------------------------------------------------------------------------------



 



(i) Lien Searches. The Administrative Agent shall have received the results of
recent Lien searches by a Person satisfactory to the Administrative Agent, of
the Uniform Commercial Code, Intellectual Property, judgment and tax lien
filings that may have been filed with respect to personal property of the Loan
Parties, and the results of such searches shall be satisfactory in form and
substance to the Administrative Agent.
(j) Environmental Matters. The Administrative Agent and the Lenders shall be
satisfied with the environmental condition of the Oil and Gas Properties and
other assets of the Borrower and its Restricted Subsidiaries.
(k) Fees and Expenses. The Lenders and the Administrative Agent shall have
received all fees and other amounts required to be paid, and all costs and
expenses for which invoices have been presented (including the reasonable fees,
expenses and disbursements of legal counsel), on or before the Closing Date,
together with such additional amounts as shall constitute each such counsel’s
reasonable estimate of fees, expenses and disbursements to be incurred by such
counsel in connection with the recording and filings of any Mortgages and UCC
financing statements. All such amounts will be paid with proceeds of Loans made
on the Closing Date and will be reflected in the funding instructions given by
the Borrower to the Administrative Agent on or before the Closing Date.
(l) Closing Certificates. The Administrative Agent shall have received, with a
counterpart for each Lender, (i) a certificate of Holdings, dated on or about
the Closing Date, substantially in the form of Exhibit B-1, with appropriate
insertions and attachments, (ii) a certificate of the Borrower, dated on or
about the Closing Date, substantially in the form of Exhibit B-2, with
appropriate insertions and attachments, and (iii) a certificate of NGAS
Gathering, dated on or about the Closing Date, substantially in the form of
Exhibit B-3, with appropriate insertions and attachments.
(m) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
(i) the legal opinion of Stephen P. Carson, senior corporate counsel of
Holdings, the Borrower and the Restricted Subsidiaries, substantially in the
form of Exhibit F-1;
(ii) the legal opinion of Black, McCuskey, Souers & Arbaugh, special Ohio
counsel to the Administrative Agent, substantially in the form of Exhibit F-2;
and
(iii) the legal opinion of Maitland & Company, Barristers and Solicitors,
special Canadian counsel to Holdings, substantially in the form of Exhibit F-3.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
(n) Pledged Equity Interests; Pledged Notes. The Administrative Agent shall have
received (i) the certificates representing the Pledged Equity Interests and the
Pledged Stock (as defined in the Holdings Pledge Agreement), together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each of the Pledged Notes
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.
(o) Actions to Perfect Liens. The Administrative Agent shall have received
evidence satisfactory to it that all filings, recordings, registrations, and
other actions necessary, or in the opinion of the Administrative Agent,
desirable to perfect and protect the Liens created by the Security Documents
(other than the Mortgages) shall have been completed or authorized (including,
without limitation, the filing of financing statements on form UCC-1 and receipt
by the Administrative Agent of duly executed payoff letters, UCC-3 termination
statements (or authorizations to terminate financing statements)).
(p) Solvency Certificate. The Administrative Agent shall have received (i) a
Solvency Certificate, in substantially the form of Exhibit I-1, executed by the
chief financial officer of Holdings, and a Solvency Certificate, in
substantially the form of Exhibit I-2, executed by the chief financial officer
of the Borrower.
(q) Reserved.

 

41



--------------------------------------------------------------------------------



 



(r) Insurance. The Administrative Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 6.06(b) of
this Agreement and Section 5.02(b) of the Guarantee and Collateral Agreement.
(s) Other Agreements. The Administrative Agent shall have received true and
correct executed copies, certified as to authenticity by the Borrower, of the
NGAS Securities Purchase Documents, and such other documents or instruments as
may be requested by the Administrative Agent, including a copy of each Hedge
Agreement, Drilling Program Agreement, debt instrument, security agreement,
mortgage, deed of trust, and other Material Contract to which any Loan Party or
any of its Subsidiaries may be a party, together with all amendments,
modifications and supplements to any of the foregoing.
(t) No Litigation. There shall exist no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that could
reasonably be expected to have a Material Adverse Effect.
(u) Capitalization; Legal Structure. The Lenders shall be satisfied with the
organizational and legal structure and capitalization of each Loan Party and
each of its Subsidiaries, including the terms and conditions of their
Organizational Documents and each class of Equity Interests in each Loan Party
and each such Subsidiary and of each agreement or instrument relating to such
structure or capitalization.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Section 4.02. Conditions to Each Credit Extension. The agreement of each Lender
to make any Credit Extension requested to be made by it on any date (including
its initial Credit Extension) is subject to the satisfaction of the following
conditions precedent:
(a) Representations and Warranties. Each of the representations and warranties
of each Loan Party contained in each Loan Document to which such Loan Party is a
party shall be true and correct on and as of such date, before and after giving
effect to such Credit Extension and application of the proceeds therefrom, as if
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, they shall be
true and correct as of such earlier date;
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or would result from such Credit Extension or the
application of the proceeds therefrom;
(c) Availability. After giving effect to any Credit Extension, Availability
would not be less than zero; and
(d) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement, the other Loan Documents shall be satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received such other documents and legal opinions in respect of any
aspect or consequence of the transactions contemplated hereby or thereby as it
shall reasonably request.
Each Credit Extension hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section 4.02 have
been satisfied on and as of the date of the applicable Credit Extension.

 

42



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent, the Issuing Bank and the Lenders to enter
into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, Holdings and the Borrower hereby jointly and severally
represent and warrant to the Administrative Agent, the Issuing Bank and each
Lender that:
Section 5.01. Financial Condition. The audited consolidated and consolidating
balance sheets of Holdings and its Subsidiaries as at December 31, 2005,
December 31, 2006, and December 31, 2007, and the related consolidated and
consolidating statements of income and of cash flows for the Fiscal Years ended
on such dates, reported on by and accompanied by an unqualified report from Hall
Kistler & Company, LLP, present fairly on a consolidated and consolidating basis
the financial condition of Holdings and its Subsidiaries as at such date, and on
a consolidated and consolidating basis the results of their operations and their
cash flows for the respective Fiscal Years then ended. The unaudited
consolidated and consolidating balance sheets of Holdings and its Subsidiaries
as at March 31, 2008, and the related unaudited consolidated and consolidating
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated and consolidating financial condition of
Holdings and its Subsidiaries as at such date, and the results of their
operations and their consolidated and consolidating cash flows for the three
(3) month period then ended (subject to normal year-end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has any material Indebtedness or
Guarantee Obligations, contingent obligations or liabilities of any kind
(including any liabilities for taxes, obligations under farm-in agreements or
similar arrangements, obligations under long-term leases and unusual forward or
long-term commitments (or unrealized or anticipated losses from any unfavorable
commitments), and any obligations in respect of Hedge Agreements and Synthetic
Debt) that are not referred to or reflected or provided for in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2007, to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or
property.
Section 5.02. No Change. Since December 31, 2007, there has been no development,
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.
Section 5.03. Existence; Compliance With Requirements of Law. Each Group Member
(a) is duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.04. Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit hereunder. Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the Credit Extensions on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 5.04, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 5.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
Section 5.05. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate,
conflict with or create a default under any Requirement of Law or any
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to any Loan Party could reasonably be
expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------



 



Section 5.06. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated thereby or
(b) that could reasonably be expected to have a Material Adverse Effect.
Section 5.07. No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
Section 5.08. Ownership of Property; Liens. Except as otherwise provided in
Section 5.18 with respect to Oil and Gas Properties, each Group Member has title
in fee simple to, or a valid leasehold interest in, all of its real Property,
and good title to, or a valid leasehold interest in, all of its other Property,
and none of such Property of any Loan Party is subject to any Lien except
Permitted Liens.
Section 5.09. Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does Holdings or the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.
Section 5.10. Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of Holdings and the Borrower, no claim is
being asserted, with respect to any such Tax, fee or other charge. The Federal
income Tax liabilities of each Group Member have been audited by the Internal
Revenue Service and satisfied for all taxable years up to and including the
taxable year December 31, 2006. No Group Member is a party to any Tax sharing or
Tax allocation agreement.
Section 5.11. Margin Stock. No Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for, and no part
of the proceeds of any Loans will be used for, “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.
Section 5.12. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.
Section 5.13. ERISA. Set forth on Schedule 5.13 is a complete and accurate list
of all Plans. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $500,000 in the aggregate as to all such Plans. Neither
Holdings, the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither Holdings, the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.

 

44



--------------------------------------------------------------------------------



 



Section 5.14. Investment Company Act; Other Regulations. No Group Member is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940. No Group Member is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.
Section 5.15. Subsidiaries; Etc. As of the Closing Date, (a) Schedule 5.15 sets
forth (i) each Subsidiary of Holdings and (ii) the full legal name and
jurisdiction of incorporation or other organization of (A) each Subsidiary of
Holdings and the Borrower and (B) each Drilling Program Partnership and Drilling
Program and, as to each such Subsidiary and Drilling Program Partnership and
Drilling Program, the percentage of each class of Equity Interests owned by any
Group Member and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock or similar
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of any Group Member.
Section 5.16. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
(a) the Properties owned, leased or operated by any Group Member do not contain,
and have not previously contained, any Hazardous Materials in amounts or
concentrations or under circumstances that constitute or constituted a violation
of any Environmental Law or could give rise to any Environmental Liability;
(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, Environmental Liability or potential Environmental
Liability or compliance with Environmental Laws with regard to any of the
Properties or the business operated by any Group Member (the “Business”), nor
does Holdings or the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;
(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of any Environmental Law, or in a manner or to a
location that could give rise to any Environmental Liability, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to any Environmental Liability;
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
(e) there has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of any Group
Member in connection with the Properties or otherwise in connection with the
Business, in violation of or in amounts or in a manner that could give rise to
any Environmental Liability;
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five (5) years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g) no Group Member has assumed any Environmental Liability of any other Person.

 

45



--------------------------------------------------------------------------------



 



Section 5.17. Accuracy of Information,Etc. No statement or information contained
in this Agreement, any other Loan Document, the Confidential Information
Memorandum, any Oil and Gas Property Title Information, any Oil and Gas Property
Description Information, or any other document, report, certificate or statement
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, in connection with the transactions contemplated by
this Agreement or the other Loan Documents, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Confidential Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents. There are no statements or conclusions in any
Engineering Report, any Oil and Gas Property Certificate or any
Farmout/Participation Property Certificate delivered to the Administrative Agent
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein (it being
understood that projections concerning volumes attributable to Oil and Gas
Properties and production and cost estimates contained in each Engineering
Report are necessarily based upon professional opinions, estimates and
projections and that Holdings, the Borrower and its Restricted Subsidiaries do
not warrant that such opinions, estimates and projections will ultimately prove
to have been accurate).
Section 5.18. Oil and Gas Properties.
(a) The Borrower and each of its Restricted Subsidiaries has good and defensible
title to, or a valid leasehold interest in, all of its respective Oil and Gas
Properties, and none of such Oil and Gas Properties is subject to any Lien
except for Permitted Liens. All such Oil and Gas Properties are valid,
subsisting, and in full force and effect, and all rentals, royalties and other
amounts due and payable in respect thereof have been duly paid. After giving
full effect to Permitted Liens, the Borrower or the Restricted Subsidiary
specified as the owner of any such Oil and Gas Properties that are (i) Proved
Properties owns the net interests in production attributable to such Proved
Properties as reflected in the Leases pertaining to such Proved Properties, and
in the most recently delivered Engineering Report, and (ii) Farmout Properties
or Participation Properties owns the rights, titles and interests attributable
to such Farmout Properties and such Participation Properties, as reflected in
the most recently delivered Engineering Report and Farmout/Participation
Property Certificate. The ownership by the Borrower and its Restricted
Subsidiaries of its respective Oil and Gas Properties that are Proved
Properties, Farmout Properties or Participation Properties does not in any
material respect obligate the Borrower or any such Restricted Subsidiary to bear
the costs and expenses relating to the maintenance, development and operations
of each of such Oil and Gas Properties in an amount in excess of the working
interest of such Oil and Gas Properties set forth in the most recently delivered
Engineering Report and Farmout/Participation Property Certificate that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Oil and Gas Properties.
(b) All Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
(and all properties unitized therewith) have been and are being drilled,
developed, maintained and operated in a good and workmanlike manner, in
accordance with prudent industry standards, all applicable Requirements of Law
and the provisions of all applicable Leases, Drilling Program Agreements,
Farmout Agreements, Participation Agreements, Farmout Property Assignments,
Participation Property Assignments and other agreements and assignments creating
or comprising any part of the Oil and Gas Properties of the Borrower and any of
its Restricted Subsidiaries, and in conformity with any existing Permitted
Liens. None of the Oil and Gas Properties of the Borrower or any of its
Restricted Subsidiaries is subject to having allowable production reduced below
the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time). None of the wells comprising any part of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries (or properties unitized therewith)
are deviated from the vertical more than the maximum permitted by applicable
Requirements of Law, and such wells are bottomed under and are producing from,
and the well bores are wholly within, such Oil and Gas Properties (or in the
case of wells located on properties unitized therewith, such unitized
properties) of the Borrower or any such Restricted Subsidiary. All or
substantially all of the wells comprising part of the Oil and Gas Properties of
the Borrower and any of its Restricted Subsidiaries are currently in production,
except for temporary shut-ins. Without limiting the generality of the first
sentence of this Section 5.18(b), each well drilled in respect of Proved
Developed Producing Reserves of the Borrower and its Restricted Subsidiaries or
in which the Borrower has any right, title or interest pursuant to any Lease,
Farmout Agreement, Farmout Property Assignment, Participation Agreement or
Participation Property Assignment (as applicable) described in the Initial
Engineering Report and each subsequent Engineering Report delivered to the
Administrative Agent and in the Initial Farmout/Participation Property
Certificate and each subsequent Farmout/Participation Property Certificate
delivered to the Administrative Agent (as applicable) (i) is capable of, and is
presently, either producing Hydrocarbons in commercially profitable quantities
or in the process of being worked over or enhanced, and such Borrower or

 

46



--------------------------------------------------------------------------------



 



the Restricted Subsidiary is currently receiving payments for its share of
production, with no funds in respect of any thereof being presently held in
suspense pending delivery of appropriate division orders, and (ii) has been
drilled, bottomed, developed, maintained and operated in compliance with all
applicable Requirements of Law and all applicable Drilling Program Agreements,
Leases, Farmout Agreements, Farmout Property Assignments, Participation
Agreements, Participation Property Assignments, and other applicable agreements
and assignments. The Borrower and each of Restricted Subsidiary has obtained all
approvals, consents, licenses and permits and all easements, rights-of-way and
other fee and leasehold interests necessary or required to be obtained from any
Governmental Authority or any other Person to own, drill, develop, maintain and
operate its Oil and Gas Properties, all of which are in full force and effect
and none of the Borrower nor any of its Restricted Subsidiaries has received
notice from any Governmental Authority or other Person of any violations in
respect of any of the foregoing. All Pipeline Properties, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of its Restricted Subsidiaries are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Borrower or any of
its Restricted Subsidiaries, in a manner consistent with the Borrower’s or such
Restricted Subsidiary’s past practices and prudent industry standards and in
compliance with all applicable Requirements of Law.
(c) All Leases, Farmout Agreements, Farmout Property Assignments, Participation
Agreements, Participation Property Assignments, Drilling Program Agreements,
deeds, and other agreements forming any part of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries to which Proved Reserves are
attributed in each Engineering Report and each Farmout/Participation Property
Certificate delivered to the Administrative Agent are valid, existing, binding,
enforceable and in full force and effect. All rents, royalties and other
payments due and payable under such Leases, Farmout Agreements, Farmout Property
Assignments, Participation Agreements, Participation Property Assignments,
Drilling Program Agreements, deeds, and other agreements have been properly and
timely paid, except to the extent any such failure could not reasonably be
expected to cause the loss or forfeiture of (or in respect of) any such Proved
Reserves. None of the Borrower nor any of its Restricted Subsidiaries (i) is in
default with respect to any of its obligations (and no such Loan Party is aware
of any default by any third party with respect to such third party’s
obligations) under any Leases, Farmout Agreements, Farmout Property Assignments,
Participation Agreements, Participation Property Assignments, Drilling Program
Agreements, deeds, and other agreements, or under any Permitted Liens, or
otherwise attendant to the ownership or operation of any part of the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries, where such default
could materially adversely affect the ownership or operation of, or any other
right, title or interest in, any such Oil and Gas Properties to which any Proved
Reserves are attributable. None of the Borrower nor any of its Restricted
Subsidiaries (i) is currently accounting for any royalties, or overriding
royalties or other payments out of production, on a basis (other than delivery
in kind) less favorable to such Loan Party than proceeds received by such Loan
Party (calculated at the well) from sale of production, or (ii) has any
liability (or alleged liability) to account for the same on any such less
favorable basis.
(d) All Proved Properties, all Farmout Properties and all Participation
Properties owned by the Borrower and its Restricted Subsidiaries that, in the
reasonable determination of the Borrower, constitute interests in real property
under applicable State law and are proposed for inclusion in the Initial
Borrowing Base are listed on Schedule 5.18(d).
(e) All Farmout Properties and all Participation Properties owned by the
Borrower and its Restricted Subsidiaries pursuant to Farmout Agreements, Farmout
Assignments, Participation Agreements and Participation Assignments that, in the
reasonable determination of the Borrower, constitute rights, titles and
interests in personal property under applicable State law and are proposed for
inclusion in the Initial Borrowing Base are listed on Schedule 5.18(e). Each
Farmout Agreement (together with each Farmout Property Assignment creating any
such Farmout Properties) satisfy each of the criteria set forth in the
definition of “Approved Farmout Agreement” set forth in Article I of this
Agreement. Each Participation Agreement and Participation Property Assignment
creating any such Participation Properties satisfy each of the criteria set
forth in the definition of “Approved Participation Agreement” set forth in
Article I of this Agreement. Each Approved Farmout Agreement and each Approved
Participation Agreement has been duly authorized, executed and delivered by all
of the parties thereto, has not been amended, supplemented or otherwise
modified, is in full force and effect and is binding upon and enforceable
against all parties thereto in accordance with its terms, and there exists no
default or termination event under any Approved Farmout Agreement or any
Approved Participation Agreement by any party thereto.
(f) The Open-Access Pipeline Properties owned by the Borrower and its Restricted
Subsidiaries that are proposed for inclusion in the Borrowing Base (after giving
effect to Sections 6.19(c) and (d)) are listed on Schedule 5.18(f). On the
Closing Date, there are no Open-Access Pipeline Properties owned by the Borrower
or any of its Subsidiaries other than the NGAS Gathering Pipeline Properties.

 

47



--------------------------------------------------------------------------------



 



Section 5.19. Security Documents.
(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Equity Interests described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Equity Interests are delivered to the Administrative Agent, and in the
case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Equity Interests,
Permitted Liens).
(b) Each Existing Oil and Gas Mortgage entered into prior to the Closing Date
creates, and each Additional Oil and Gas Mortgage shall, upon execution and
delivery thereof, create, in favor of the Administrative Agent for the benefit
of the Secured Parties, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and all proceeds thereof and, when such Oil and Gas
Mortgage is filed or recorded (as applicable) in the offices specified on
Schedule 5.19(b), shall constitute a fully perfected Lien on and security
interest in, all right, title and interest of the Borrower and its Restricted
Subsidiaries in the Mortgaged Properties described therein and all proceeds
thereof, as collateral security for the payment and performance of the
Obligations (as defined in the relevant Oil and Gas Mortgage), in each case
prior and superior in right to any other Person or Lien (except Permitted Liens
having priority by operation of applicable law).
(c) Each Pipeline Mortgage shall, upon execution and delivery thereof, create,
in favor of the Administrative Agent for the benefit of the Secured Parties, a
legal, valid and enforceable Lien on the Pipeline Properties described therein
and all proceeds thereof and, when such Pipeline Mortgage is filed or recorded
(as applicable) in the offices specified in Schedule 5.19(c), shall constitute a
fully perfected Lien on and security interest in, all right, title and interest
of the Borrower and its Restricted Subsidiaries in the Mortgaged Properties
described therein and all proceeds thereof, as collateral security for the
payment and performance of the Obligations (as defined in the relevant Pipeline
Mortgage), in each case prior and superior in right to any other Person or Lien
(except for Permitted Liens having priority by operation of applicable law).
(d) The Holdings Pledge Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Pledged Stock and the other Collateral (as
defined in the Pledge Agreement). In the case of the Pledged Stock, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Pledge
Agreement, when financing statements and other filings specified on
Schedule 5.19(d) in appropriate form are filed in the offices specified on
Schedule 5.19(d), the Pledge Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of Holdings in and
to the Pledged Stock and the other Collateral, as security for the Obligations,
in each case, prior and superior in right to any other Person.
Section 5.20. Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
Section 5.21. Delivery of Certain Agreements and Documents. The Borrower has
delivered to the Administrative Agent complete and correct executed copies of
each of (a) the NGAS Securities Purchase Documents, including any amendments,
supplements or modifications with respect to any of the foregoing, (b) each
Lease creating Proved Properties that has been requested by the Administrative
Agent, (c)(i) each Farmout Agreement and (ii) each related Farmout Property
Assignment creating Farmout Properties that are owned by the Borrower or any
Restricted Subsidiary that has been requested by the Administrative Agent,
(d)(i) each Participation Agreement and (ii) each Participation Property
Assignment creating Participation Properties that are owned by the Borrower or
any Restricted Subsidiary that has been requested by the Administrative Agent,
(e) each Existing Oil and Gas Mortgage, (f) the NGAS Gathering Pipeline
Acquisition Documents and (g) each other agreement pursuant to which the
Borrower or any Restricted Subsidiary has acquired any right, title or interest
in and to any Pipeline Properties that has been requested by the Administrative
Agent; provided, however, that with respect to each Participation Agreement,
Participation Property Assignment and NGAS Gathering Pipeline Acquisition
Document, this Section 5.21 shall apply only on and after the date which is
thirty (30) days following the Closing Date.

 

48



--------------------------------------------------------------------------------



 



Section 5.22. Material Contracts. Schedule 5.22 sets forth as of the Closing
Date a complete and accurate description of all Material Contracts (other than
Leases described on Schedule 5.18(d), Farmout Agreements and Farmout Assignments
described on Schedule 5.18(e) and Participation Agreements and Participation
Assignments described on Schedule 5.18(e)) of the Borrower and its Restricted
Subsidiaries, showing the parties, subject matter and term thereof. Each such
Material Contract has been duly authorized, executed and delivered by all of the
parties thereto, has not been amended, supplemented or otherwise modified, is in
full force and effect and is binding upon and enforceable against all parties
thereto in accordance with its terms, and there exists no default or termination
event under any Material Contract by any party thereto.
Section 5.23. Insurance. Schedule 5.23 sets forth as of the Closing Date a
complete and accurate list of all policies of insurance maintained by the
Borrower and its Restricted Subsidiaries, showing with respect to each such
policy the type of insurance, the coverage amount, the carrier, and the duration
of coverage. All premiums with respect to such policies of insurance have been
fully paid.
Section 5.24. Marketing Arrangements. Except as set forth in Schedule 5.24, none
of the Oil and Gas Properties of the Borrower or any Restricted Subsidiary is
subject to any contractual or other arrangement (a) whereby payment for
production is or can be deferred for a substantial period after the month in
which such production is delivered (in the case of oil, not in excess of sixty
(60) days, and in the case of gas, not in excess of ninety (90) days) or
(b) whereby payments are made to any such Loan Party other than by check, draft,
wire transfer or other similar writings, instruments or communications for the
immediate payment of money. Except for production sales contracts, processing
agreements, transportation agreements and other agreements relating to the
marketing of production that are listed in Schedule 5.24 in connection with the
Oil and Gas Properties of the Borrower and its Restricted Subsidiaries to which
such contract or agreement relates: (i) none of the Oil and Gas Properties of
any such Loan Party are subject to any contractual or other arrangement for the
sale, processing or transportation of production (or otherwise related to the
marketing of production) which cannot be cancelled on less than one hundred
twenty (120) days’ prior notice and (ii) all contractual or other arrangements
for the sale, processing or transportation of production (or otherwise related
to the marketing of production) are bona fide arm’s length transactions made on
the best terms reasonably available with third parties not affiliated with the
Loan Parties. The Borrower and each of its Restricted Subsidiaries are presently
receiving a price for all production from (or attributable to) each of its
respective Oil and Gas Properties covered by a production sales contract or
marketing contract listed in Schedule 5.24 that is computed in accordance with
the terms of such contract, and no Loan Party is having deliveries of production
from any such Oil and Gas Properties curtailed by any purchaser or transporter
of production substantially below such property’s delivery capacity, except for
curtailments caused by (x) an act or event of force majeure not reasonably
within the control of and not caused by the fault or negligence of any Loan
Party and which by the exercise of reasonable diligence such Loan Party is
unable to prevent or overcome, and (y) routine maintenance requirements in the
ordinary course of business.
Section 5.25. Right to Receive Payment for Future Production.
(a) Except as set forth in Schedule 5.25, neither the Borrower nor any
Restricted Subsidiary, nor any of their respective predecessors in title, has
received or is obligated in any material respect by virtue of any prepayments
(including payments for gas not taken pursuant to “take or pay” or other similar
arrangements) for any Hydrocarbons produced or to be produced from any Oil and
Gas Properties of the Borrower or any of its Restricted Subsidiaries after the
date hereof. Except as set forth in Schedule 5.25, none of the Oil and Gas
Properties of the Borrower or any of its Restricted Subsidiaries are subject to
any “take or pay,” gas imbalances or other similar arrangement (i) which can be
satisfied in whole or in part by the production or transportation of gas from
other properties or (ii) as a result of which production from any such Oil and
Gas Properties may be required to be delivered to one or more third parties
without payment (or without full payment) therefor as a result of payments made,
or other actions taken, with respect to other properties.
(b) Except as set forth in Schedule 5.25, none of the Oil and Gas Properties of
the Borrower or any of its Restricted Subsidiaries with respect to which the
Borrower or any of its Restricted Subsidiaries, or any of its or their
respective predecessors in title, has, prior to the date hereof, taken more
(“overproduced”), or less (“underproduced”), gas from the lands covered thereby
(or pooled or unitized therewith) than its ownership interest in such Oil and
Gas Properties would entitle it to take. Schedule 5.25 accurately reflects, for
each well or unit with respect to which any such imbalance is shown thereon to
exist, (i) whether the Borrower, any of its Restricted Subsidiaries or any of
its or their respective Oil and Gas Properties is overproduced or underproduced
and (ii) the volumes (in cubic feet or British thermal units) of such
overproduction or underproduction and the effective date of such information.
None of the Oil and Gas Properties of the Borrower or any of its Restricted
Subsidiaries is subject at the present time to any regulatory refund obligation
and, to the best of the Borrower’s knowledge, no facts exist which might cause
the same to be imposed.

 

49



--------------------------------------------------------------------------------



 



Section 5.26. Foreign Asset Control Regulations, Etc.
(a) Neither the making of the Credit Extensions hereunder nor the use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
(b) No Group Member (i) is a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (ii) engages in any
dealings or transactions with any such Person. Each Group Member is in
compliance, in all material respects, with the USA Patriot Act.
(c) No part of the proceeds from the Credit Extensions will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such Act applies to the Borrower.
ARTICLE VI
AFFIRMATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender, the Issuing Bank or the
Administrative Agent hereunder, each of Holdings and the Borrower shall, and
shall cause each of the Restricted Subsidiaries to:
Section 6.01. Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Borrower, a copy of the audited consolidated and
consolidating balance sheets of the Holdings and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated and
consolidating statements of income and of cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Hall Kistler & Company,
LLP or other independent certified public accountants of nationally recognized
standing; and
(b) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each Fiscal Year
of the Borrower, the unaudited consolidated and consolidating balance sheets of
the Holdings and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated and consolidating statements of income and of
cash flows for such quarter and the portion of the Fiscal Year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

50



--------------------------------------------------------------------------------



 



Section 6.02. Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (j), to the relevant Lender):
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a Compliance Certificate executed by a Responsible Officer
(A) stating that each Loan Party during such period has observed or performed
all of its covenants and other agreements, and satisfied every condition,
contained in this Agreement and the other Loan Documents to which it is a party
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (B) containing all information and calculations
necessary for determining compliance by each Loan Party with the provisions of
this Agreement referred to therein as of the last day of the Fiscal Quarter or
Fiscal Year of the Borrower, as the case may be; (ii) to the extent not
previously disclosed to the Administrative Agent in writing, a description of
any change in the jurisdiction of organization or name of any Loan Party and a
list of all Intellectual Property and real property (including any leasehold
interests) acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (ii) (or, in the case of the first such list
so delivered, since the Closing Date); and (iii) a true and complete list of all
Hedge Agreements (including any master agreements and each agreement or document
evidencing any transaction entered into and then existing thereunder) of the
Borrower and each Restricted Subsidiary as of the last Business Day of such
Fiscal Quarter or Fiscal Year, which shall include a description of all material
terms and provisions thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
thereof, any credit support providers and credit support documents relating
thereto, any guarantees provided or cash, Cash Equivalents or other margin
required or supplied under any credit support document or pursuant to the rules
of any derivatives exchange (or other self-regulatory organization governing or
relating to such derivatives exchange), the Approved Hedge Counterparty to each
such Hedge Agreement, and the Credit Rating of each such Approved Hedge
Counterparty (or such Approved Hedge Counterparty’s guarantor or other credit
support provider);
(c) as soon as available, and in any event no later than forty-five (45) days
after the end of each Fiscal Year of the Borrower, a detailed consolidated
budget of the Borrower and its Subsidiaries, in form reasonably satisfactory to
the Administrative Agent, for the following Fiscal Year (the “Budget”), which
Budget shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Budget is based on reasonable estimates, information
and assumptions and that such Responsible Officer has no reason to believe that
such Budget is incorrect or misleading in any material respect;
(d) within forty-five (45) days after the end of each Fiscal Quarter of the
Borrower, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, as compared to the portion of the Budget
covering such periods and to the comparable periods of the previous year;
(e) no later than ten (10) Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification under or pursuant to any NGAS Securities Purchase
Documents or any Hedge Agreement;
(f) within five (5) days after the same are sent, copies of all financial
statements, reports, proxy statements, and material notices that any Group
Member sends to any holder of any of its debt securities (including pursuant to
the NGAS Securities Purchase Documents) or Equity Interests and, within five
(5) days after the same are filed, copies of all financial statements, reports,
proxy statements and other materials that Holdings or the Borrower may make to,
or file with, the SEC;
(g) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year of the Borrower, (a) a report in form and substance
satisfactory to the Administrative Agent outlining all insurance coverage
maintained as of the date of such report by the Group Members (specifying the
type, amount, deductibles and carrier) and the duration of such coverage, and
(b) an insurance broker’s statement that all premiums then due and payable with
respect to such coverage have been paid and confirming compliance by the Group
Members with Section 6.06(b) of this Agreement and Section 5.02 (a) of the
Guarantee and Collateral Agreement;
(h) as soon as available and in any event within five (5) Business Days after
the receipt thereof, copies of any “management letter” or similar letter or
report received by Holdings or the Borrower from its independent public
accountants;

 

51



--------------------------------------------------------------------------------



 



(i) by November 1 of each year, an updated business plan for the Borrower and
its Restricted Subsidiaries, including proposed budgets and plans for the
drilling, operation and development of their Oil and Gas Properties, in form and
substance reasonably satisfactory to the Administrative Agent; and
(j) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
Section 6.03. Oil and Gas Reporting. Furnish to the Administrative Agent and
each Lender:
(a) as soon as available and in any event on or before each April 1 of each
year, an Independent Engineering Report dated effective as of January 1 for such
year;
(b) as soon as available and in any event on or before October 1 of each year an
Internal Engineering Report dated effective as of the immediately preceding July
1;
(c) on April 1 and October 1 of each year, an executed and fully completed
Farmout/Participation Property Certificate dated as of such April 1 date or such
October 1 date (as applicable);
(d) no later than ten (10) Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification under or pursuant to any Lease, Farmout Agreement,
Farmout Property Assignment, Participation Agreement or any Participation
Agreement Assignment;
(e) such other data and information as may be reasonably requested by the
Administrative Agent or any Lender with respect to any of the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries, including all
Borrowing Base Properties;
(f) together with the delivery of each Engineering Report, an executed and fully
completed Oil and Gas Property Certificate (with all annexes and schedules
thereto), dated as of the date of such Engineering Report;
(g) with the delivery of each Engineering Report and otherwise at any time upon
the request of the Administrative Agent, a variance analysis with projection of
drilling, production, sales and revenues for the succeeding twelve (12) month
period for the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries; and
(h) as soon as available and in any event within sixty (60) days after the end
of each Fiscal Quarter, commencing with the fiscal quarter ending March 31,
2008, a report certified by a Responsible Officer of the Borrower in form and
substance satisfactory to the Administrative Agent prepared by the Borrower
covering each of the Mortgaged Properties of the Borrower and its Restricted
Subsidiaries and detailing on a quarterly basis (i) the production, revenue, and
price information and associated operating expenses for each such quarter,
(ii) any changes to any producing reservoir, production equipment, or producing
well during each such quarter, which could have a Material Adverse Effect and
(iii) any sales of the Borrower’s or any of its Restricted Subsidiaries’ Oil and
Gas Properties during each such Fiscal Quarter.
Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent or a default occurs thereunder,
as the case may be, all its Indebtedness and other obligations of whatever
nature, including Tax liabilities, except where (a) the amount or validity
thereof is currently being contested in good faith by appropriate proceedings,
(b) reserves in conformity with GAAP with respect thereto have been provided on
the books of the Group Members, (c) such contest effectively suspends collection
of the contested obligation and enforcement of any Lien securing such
obligation, and (d) the failure to make payment pending the resolution of such
contest could not reasonably be expected to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------



 



Section 6.05. Maintenance of Existence; Compliance.
(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) without limiting the Borrower’s obligations under
Section 6.13, take all reasonable action to maintain in full force and effect
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.04 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 6.06. Maintenance of Property; Insurance; Bonding.
(a) Keep all Property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted;
(b) Maintain, with financially sound and reputable insurance companies,
insurance on all of its Property in at least such amounts and against at least
such risks (but including in any event public liability, product liability and
business interruption) as are customarily maintained by companies engaged in the
same or a similar business operating in the same or similar locations; and
(c) Maintain all bonds and letters of credit in lieu of bonds that it is
required to maintain (by applicable Requirements of Law, Lease terms, or
consistent with prudent industry practices) in order to carry out development of
and production operations on its Oil and Gas Properties.
Section 6.07. Inspection of Property; Books and Records; Discussions.
(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and
(b) Permit representatives of the Administrative Agent or any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants.
Section 6.08. Notices. Promptly give notice to the Administrative Agent and each
Lender of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c) the filing or commencement of any litigation, proceeding or other claim
against or affecting any Group Member (i) in which the amount involved is
$500,000 or more and not covered by insurance, (ii) in which injunctive or
similar relief is sought or (iii) which relates to any Loan Document;
(d) any assertion of any Environmental Liability by any Person or any other
claim under any Environmental Law by any Person against, or with respect to any
activities or properties of, Holdings, the Borrower or any of its Subsidiaries
in which the amount of the Environmental Liability or claim is $500,000 or more;
(e) the following events, as soon as possible and in any event within thirty
(30) days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;
(f) any material change in accounting policies or financial reporting practices
by any Group Member;
(g) the occurrence of any material breach, default, event of default or
termination event under, or repudiation or termination of any Material Contract;

 

53



--------------------------------------------------------------------------------



 



(h) the occurrence of any event or circumstance which causes any (i) Approved
Farmout Agreement to no longer satisfy one or more of the criteria set forth in
the definition of “Approved Farmout Agreement” contained in Article I of this
Agreement or (ii) Approved Participation Agreement to no longer satisfy one or
more of the criteria set forth in the definition of “Approved Participation
Agreement” contained in Article I of this Agreement; and
(i) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.08 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
Section 6.09. Environmental Laws.
(a) Comply with, and ensure compliance by all tenants, subtenants, and any
Persons using, developing, drilling or operating any of their respective Oil and
Gas Properties, if any, with all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.
Section 6.10. Collateral; Restricted Subsidiaries; Oil and Gas Properties.
(a) With respect to any Property acquired by the Borrower or any of its
Restricted Subsidiaries (other than (x) any property described in subsections
(b), (c), (d), (e) or (f) below and (y) any property subject to a Lien expressly
permitted by Section 7.03(f)) as to which the Administrative Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, or such other documents or agreements as the
Administrative Agent may require to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
and Lien on such property and (ii) take all other actions required by the
Administrative Agent to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
Property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent.
(b) With respect to any fee interest in any real Property (other than Oil and
Gas Properties) having a value (together with improvements thereof) of at least
$100,000 acquired after the Closing Date by the Borrower or any of its
Restricted Subsidiaries (other than any such real Property subject to a Lien
expressly permitted by Section 7.03(f)), promptly (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent for the benefit of
the Secured Parties, covering such real Property, (ii) if requested by the
Administrative Agent, provide the Secured Parties with (A) title and extended
coverage insurance covering such real Property in an amount at least equal to
the purchase price of such real Property (or such other amount as shall be
specified by the Administrative Agent), together with such endorsements as the
Administrative Agent may require, (B) a current ALTA survey of such real
Property, together with a surveyor’s certificate, (C) an environmental site
assessment report for such real property, (D) an appraisal of such real
Property, and (E) such consents, waivers, and estoppels, and intercreditor,
attornment and subordination agreements as may be required by the Administrative
Agent in connection with such Mortgage, each of the foregoing to be in scope,
form and substance satisfactory to the Administrative Agent, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, satisfactory to the Administrative Agent.

 

54



--------------------------------------------------------------------------------



 



(c) With respect to any Restricted Subsidiary created or acquired after the
Closing Date by the Borrower or any other Restricted Subsidiary (which, for the
purposes of this paragraph (c), shall include any Unrestricted Subsidiary that
becomes or is designated by the Borrower as a Restricted Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement and take such other action as the
Administrative Agent may require to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Equity Interests of such new Restricted Subsidiary, (ii) deliver to the
Administrative Agent the certificates representing such Equity Interests,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Restricted
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take all actions required by the Administrative Agent to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Restricted Subsidiary, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Restricted Subsidiary, substantially
in the form of Exhibit B, with appropriate insertions and attachments, and
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, satisfactory to the
Administrative Agent.
(d) With respect to any Proved Properties created or acquired by the Borrower or
any of its Restricted Subsidiaries after the Closing Date (or owned by any
Restricted Subsidiary which is created or acquired by a Loan Party after the
Closing Date) promptly notify the Administrative Agent thereof and, within sixty
(60) days after such creation or acquisition (or, if such Proved Properties are
created or acquired in the ordinary course of business, concurrently with the
delivery by the Borrower of the immediately succeeding Engineering Report and
Oil and Gas Property Certificate) (i) execute and deliver a New Oil and Gas
Mortgage or a Supplemental Oil and Gas Mortgage (as applicable), in favor of the
Administrative Agent for the benefit of the Secured Parties, creating an
Acceptable Lien on such Proved Properties, (ii) deliver to the Administrative
Agent all Oil and Gas Property Title Information and all Oil and Gas Property
Description Information necessary or otherwise reasonably requested by the
Administrative Agent with respect to such Proved Properties and to otherwise
ensure that the Administrative Agent may obtain an Acceptable Lien on such
Proved Properties and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, satisfactory to
the Administrative Agent.
(e) With respect to any Farmout Properties and any Participation Properties
created or acquired by the Borrower or any of its Restricted Subsidiaries after
the Closing Date (or owned by any Restricted Subsidiary which is created or
acquired by a Loan Party after the Closing Date), promptly notify the
Administrative Agent thereof and, prior to or concurrently with the delivery by
the Borrower of the immediately succeeding Engineering Report (i) deliver an
executed copy of the Farmout Property Assignment or the Participation Property
Assignment (as applicable) creating and evidencing such Farmout Properties or
such Participation Properties (as applicable), together with a certificate,
executed by a Responsible Officer of the Borrower, specifying whether the
Borrower’s or such Restricted Subsidiary’s rights, titles and interests in and
to such Farmout Properties or such Participation Properties (as applicable)
constitute, in the reasonable judgment of the Borrower or such Restricted
Subsidiary after due inquiry, interests in real Property or interests in
personal Property under applicable state law, (ii) execute and deliver a New Oil
and Gas Mortgage or a Supplemental Oil and Gas Mortgage (as applicable) in favor
of the Administrative Agent, for the benefit of the Secured Parties, creating an
Acceptable Lien on such Farmout Properties or such Participation Properties (as
applicable), (iii) deliver to the Administrative Agent all Oil and Gas Property
Title Information and all Oil and Gas Property Description Information necessary
or otherwise reasonably requested by the Administrative Agent with respect to
such Farmout Properties or such Participation Properties (as applicable) and to
otherwise ensure that the Administrative Agent may obtain an Acceptable Lien on
such Farmout Properties or such Participation Properties (as applicable) and
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, satisfactory to the
Administrative Agent.
(f) With respect to any Open-Access Pipeline Properties created, constructed or
acquired by the Borrower or any of its Restricted Subsidiaries after the
Post-Closing Date (or owned by any Restricted Subsidiary which is created or
acquired by a Loan Party after the Closing Date), promptly notify the
Administrative Agent thereof and, within sixty (60) days after such creation,
construction, or acquisition (or, if any such Pipeline Properties are created or
constructed on, to or in respect of any existing Pipeline Properties in the
ordinary course of business, concurrently with the delivery by the Borrower of
the immediately succeeding Engineering Report), (i) deliver an executed copy of
any agreement governing or evidencing the creation, construction or acquisition
of such Pipeline Properties, (ii) execute and deliver a first priority Pipeline
Mortgage or a Supplemental Pipeline Mortgage (as applicable) in favor of the
Administrative Agent, for the benefit of the Secured Parties, creating an
Acceptable Lien on such Open-Access Pipeline Properties, (iii) deliver to the
Administrative Agent all Oil and Gas Property Title Information and all Oil and
Gas Property Description Information necessary or otherwise reasonably requested
by the Administrative Agent with respect to such Open-Access Pipeline Properties
and to otherwise ensure that the Administrative Agent has an Acceptable Lien on
such Open-Access Pipeline Properties, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, satisfactory to the Administrative Agent.

 

55



--------------------------------------------------------------------------------



 



Section 6.11. Additional Oil and Gas Property Title and Description Information.
(a) Provide (or cause to be provided) to the Administrative Agent and its
counsel (i) all Oil and Gas Property Title Information and all Oil and Gas
Property Description Information from time to time reasonably requested by the
Administrative Agent or any Lender with respect to any Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries which has not been previously
delivered to the Administrative Agent, and (ii) all UCC and other lien searches
and title searches requested by the Administrative Agent covering any such Oil
and Gas Properties in the appropriate records of the states and counties in
which such Oil and Gas Properties are located, setting forth the status of title
to and any existing Liens on such Oil and Gas Properties. All such Oil and Gas
Title Information and Lien searches shall be satisfactory to the Administrative
Agent and the Lenders and shall reveal no defects in title, or Liens or other
encumbrances, on or with respect to such Oil and Gas Properties except for
Permitted Liens.
(b) Deliver to the Administrative Agent and its counsel concurrently with each
Farmout/Participation Property Certificate:
(i) without limiting clause (a) above, with respect to any Proved Properties,
Farmout Properties, Participation Properties, and Open-Access Pipeline
Properties and other Oil and Gas Properties (or any rights, title or interests
therein) acquired by, or otherwise assigned, transferred or conveyed to, or
drilled, developed or operated by, the Borrower or any of its Restricted
Subsidiaries after the Closing Date that are included or are expressly requested
by the Borrower to be included in the Borrowing Base (collectively,
“After-Acquired Oil and Gas Properties”), (A) copies of (or, in the discretion
of the Administrative Agent, access of the Administrative Agent and its counsel
and engineers to) any and all Oil and Gas Title Information covering or relating
to such After-Acquired Oil and Gas Properties and received or obtained by or
provided to the Borrower or any of its Restricted Subsidiaries in connection
with such acquisition, assignment, transfer, conveyance, drilling, development
or operation (it being further understood and agreed that if the Borrower or any
of its Restricted Subsidiaries is entitled to receive or will receive any title
opinions covering or relating to any such After-Acquired Oil and Gas Properties,
the Borrower or such Restricted Subsidiary shall cause the Administrative Agent
and the Secured Parties to be named as addressees of such title opinions), and
(B) without limiting clause (b)(ii)(A) above, if the Borrower or the
Administrative Agent determines that any such After-Acquired Oil and Gas
Properties (1) has an aggregate value in excess of 10% of the aggregate value of
all Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
included in the Borrowing Base (as determined by the Administrative Agent and
the Lenders in connection with determination of the Initial Borrowing Base or
the most recently redetermined Borrowing Base immediately preceding the date of
such acquisition, assignment, transfer or conveyance, or date of commencement of
such drilling (as applicable)), or (2) is located in a Non-Appalachian State,
the Borrower or relevant Restricted Subsidiary shall provide (or cause to be
provided) title opinions naming the Administrative Agent and the Lenders as
addressees thereof and other Oil and Gas Title Information covering or relating
to such After-Acquired Oil and Gas Properties, in each case as requested by and
in form and substance satisfactory to the Administrative Agent; and
(ii) such other information as the Administrative Agent and the Lenders shall
from time to time request to identify and verify the status of title of and to
adequately set forth the legal description of any After-Acquired Oil and Gas
Properties or any other Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries included or to be included in the Borrowing Base and the
validity, perfection and priority of the Liens created in favor of the
Administrative Agent (for the benefit of the Secured Parties) on the Mortgaged
Properties and such other related matters and information pertaining to any of
the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries
included or to be included in the Borrowing Base as the Administrative Agent
shall reasonably request.
(c) Deliver, or cause to be delivered, to the Administrative Agent from time to
time upon the request of the Administrative Agent, at the sole cost and expense
of the Borrower, (i) such Farmout Agreement Consents and such Participation
Agreement Consents requested or required by the Administrative Agent, and
(ii) such legal opinions as the Administrative Agent may require, from counsel
satisfactory to the Administrative Agent, with respect to any and all Mortgages
and other Security Documents executed and delivered by the Borrower or any
Restricted Subsidiary after the Closing Date.

 

56



--------------------------------------------------------------------------------



 



Section 6.12. Preparation of Environmental Reports. At the request of the
Administrative Agent from time to time, provide to the Administrative Agent and
the Lenders within sixty (60) days after such request, at the expense of the
Borrower, an environmental site assessment report for any of its or its
Restricted Subsidiaries’ Properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties. Without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and each of Holdings and the Borrower
hereby grants and agrees to cause any Subsidiary that owns any Property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective Properties to undertake such an assessment.
Section 6.13. Oil and Gas Properties.
(a) Preserve, maintain, protect and keep in good repair, working order,
condition and efficiency all of its respective Oil and Gas Properties and other
material Properties and make all necessary repairs, renewals, replacements and
improvements thereto so that at all times the state and condition of all such
Oil and Gas Properties and other material Properties will be fully preserved and
maintained.
(b) Promptly (i) pay and discharge, or cause to be paid and discharged, all
rentals, royalties, expenses, Taxes and Indebtedness accruing under any Leases,
Farmout Agreements, Farmout Property Assignments, Participation Agreements,
Participation Property Assignments, Drilling Program Agreements and other
agreements and assignments affecting or pertaining to or creating its rights,
title or interests in and to any Oil and Gas Properties, and (ii) do all other
things necessary to keep unimpaired its rights with respect thereto and prevent
any forfeiture thereof or default thereunder.
(c) Promptly perform or exercise reasonable and customary efforts to cause to be
performed, in accordance with prudent industry standards, the obligations
required by each and all of the Leases, Farmout Agreement, Farmout Property
Assignments, Participation Agreements, Participation Property Assignments,
Drilling Program Agreements and other agreements and assignments applicable to
or affecting its interests in its respective Oil and Gas Properties or the
production and sale of Hydrocarbons therefrom.
(d) Maintain in full force and effect all permissions, licenses, easements,
rights-of-way and leasehold and fee interests, and all governmental approvals,
authorizations, consents and permits necessary for the ownership, drilling,
development, maintenance and operation of its respective Oil and Gas Properties.
(e) Operate its respective Oil and Gas Properties (or cause any Oil and Gas
Properties in which it has any right, title or interest to be operated) on a
continuous basis in a careful and efficient manner in accordance with customary
and prudent industry practices and in compliance with all applicable Contractual
Obligations and all applicable Requirements of Law.
(f) To the extent any of its respective rights, title or interests in and to any
Oil and Gas Properties arise from or in respect of any Oil and Gas Properties
that are owned or operated by Persons other than any Loan Party, it shall use
commercially reasonable efforts to cause any such owner or operator of such Oil
and Gas Properties to comply with this Section 6.13 and shall seek to enforce
such owner’s or operator’s Contractual Obligations and Requirements of Law
applicable to such owner or operator to maintain, drill, develop, maintain and
operate such Oil and Gas Properties (subject to applicable operating
agreements).
Section 6.14. Deposit Accounts. Cause all production proceeds attributable to
the Mortgaged Properties and all other revenues and income of the Borrower and
its Restricted Subsidiaries (other than production proceeds held in a Restricted
Account) to be paid and deposited into the CBT Controlled Account or other
deposit accounts of such Loan Party maintained with financial institutions
acceptable to the Administrative Agent that are subject to control agreements in
favor of the Administrative Agent, for the benefit of the Secured Parties, each
in form and substance satisfactory to the Administrative Agent.

 

57



--------------------------------------------------------------------------------



 



Section 6.15. Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Group Member is entitled to make under such Material Contract, except where
the failure to do so, either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.
Section 6.16. Protection Against Draining of Hydrocarbons. To the extent that
the Oil and Gas Properties of the Borrower or any of its Restricted Subsidiaries
(a) are operated by the Borrower or any of its Restricted Subsidiaries, act as a
reasonably prudent operator in an effort to identify and prevent the occurrence
of any draining of Hydrocarbons from such Oil and Gas Properties and (b) are not
operated by the Borrower or any of its Restricted Subsidiaries, utilize its
property and contractual rights as a reasonably prudent owner or operator in an
effort to identify and prevent the occurrence of any draining of Hydrocarbons
from such Oil and Gas Properties.
Section 6.17. Further Assurances; Cure of Title Defects.
(a) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, correct any defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof.
(b) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may require from time to time in order to (i) carry out
more effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Documents, (iii) perfect
and maintain the validity, effectiveness and priority of any of the Security
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Administrative Agent or any Lender the rights granted or
now or hereafter intended to be granted to the Administrative Agent or any
Lender under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party.
(c) Within thirty (30) days after a request by the Administrative Agent or the
Required Lenders to satisfy and discharge any Liens on any Oil and Gas
Properties (other than Permitted Liens) or to cure any title defects or
exceptions with respect to any of the Mortgaged Properties (other than Permitted
Liens), (i) satisfy and discharge such Liens or cure such title defects or
exceptions, or (ii) grant to the Administrative Agent an Acceptable Lien in
substitute Oil and Gas Properties with no title defects or exceptions (except
for Permitted Liens) of an equivalent value and deliver to the Administrative
Agent satisfactory title evidence (including supplemental or new title opinions
meeting the foregoing requirements) in form and substance acceptable to the
Administrative Agent as to the Borrower’s and its Restricted Subsidiaries’
ownership of such Oil and Gas Properties and the Administrative Agent’s Liens
and security interests therein.
Section 6.18. Transfer Letters. Deliver to the Administrative Agent within sixty
(60) days following the Closing Date and from time to time thereafter, Transfer
letters duly executed by the Borrower and its Restricted Subsidiaries, as
appropriate, with respect to all Oil and Gas Properties included in the
Borrowing Base.

 

58



--------------------------------------------------------------------------------



 



Section 6.19. Additional Post-Closing Items.
(a) Deliver to the Administrative Agent, on or before the date which is thirty
(30) days following the Closing Date, (i) new Oil and Gas Mortgages covering the
Proved Properties, Farmout Properties and Participation Properties proposed to
be included in the Initial Borrowing Base, duly executed and delivered by the
Borrower and each Restricted Subsidiary that owns such Properties, as
applicable, and duly notarized and acknowledged, (ii) the legal opinions of
Bowles Rice McDavid Graff & Love LLP, special oil and gas property counsel to
the Administrative Agent, or other local oil and gas counsel acceptable to the
Administrative Agent, covering matters relating to the Oil and Gas Mortgages
described in Section 6.19(a)(i), in form and substance satisfactory to the
Administrative Agent (iii) the legal opinions delivered in accordance with
Sections 4.01(m)(i) and 4.01(m)(ii) of this Agreement, updated to include
matters relating to the Oil and Gas Mortgages described in Section 6.19(a)(i),
in form and substance satisfactory to the Administrative Agent.
(b) Deliver to the Administrative Agent, on or before the date which is thirty
(30) days following the Closing Date, (i) true, correct and complete executed
and recorded (if applicable) copies of each Existing Participation Agreement,
and all amendments thereto through and including such date, (ii) true, correct
and complete executed and recorded (if applicable) copies of each Existing
Participation Property Assignment, and all amendments thereto through and
including such date, and (iii) true, correct and complete executed and recorded
(if applicable) copies of each NGAS Gathering Property Acquisition Document, and
all amendments thereto through and including such date.
(c) Deliver to the Administrative Agent (i) on or before the date which is
ninety (90) days following the Closing Date (the “Post-Closing Date”) (which
date may be extended, if such extension is requested by the Borrower, for an
additional thirty (30) days by the Administrative Agent in its sole discretion),
all Oil and Gas Property Description Information and all Oil and Gas Property
Title Information reasonably requested by the Administrative Agent or any
Lender, in each case pertaining to all Proved Properties, all Farmout Properties
and all Participation Properties described in Section 6.19(d) and all
Open-Access Pipeline Properties described in Section 6.19(e) then owned by the
Borrower or any of its Restricted Subsidiaries and (ii) thereafter from time to
time all Oil and Gas Property Description Information and all Oil and Gas
Property Title Information pertaining to all After-Acquired Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries, in each case to the
extent reasonably requested by the Administrative Agent.
(d) Deliver to the Administrative Agent, on or before the Post-Closing Date,
Additional Oil and Gas Mortgages and Supplemental Oil and Gas Mortgages (as
applicable) duly executed, acknowledged and delivered by the appropriate Loan
Party or Loan Parties, and in form suitable for filing or recording in all
applicable filing or recording offices, that create an Acceptable Lien in all
Proved Properties, all Farmout Properties (other than Farmout Properties
constituting interests in Proved Undeveloped Reserves) and all Participation
Properties (other than Participation Properties constituting interests in Proved
Undeveloped Reserves) that are not included in the Borrowing Base. The Borrower
shall pay all stamp, intangibles and recording taxes and fees associated with
the filing and recordation of all such Mortgages.
(e) Deliver to the Administrative Agent, on or before the Post-Closing Date,
Pipeline Mortgages duly executed, acknowledged and delivered by the appropriate
Loan Party or Loan Parties, and in form suitable for filing or recording in all
applicable filing or recording offices, that create an Acceptable Lien in all
Open-Access Pipeline Properties then owned by the Borrower or any of its
Restricted Subsidiaries. The Borrower shall pay all stamp, intangibles and
recording taxes and fees associated with the filing and recordation of all such
Mortgages.
(f) Cause to be delivered to the Administrative Agent, on or before the
Post-Closing Date, (i) the legal opinions of Bowles Rice McDavid Graff & Love
LLP, special oil and gas property counsel to the Administrative Agent, or other
local oil and gas counsel acceptable to the Administrative Agent, covering the
matters relating to the Mortgages described in Sections 6.19(d) and (e) as may
be required by the Administrative Agent or any Lender, substantially in the
forms of Exhibit F-4 and Exhibit F-5, and (ii) the legal opinions delivered in
accordance with Sections 4.01(m)(i) and 4.01(m)(ii) of this Agreement, updated
to include matters relating to the Oil and Gas Pipeline Mortgages described in
Section 6.19(e), in form and substance satisfactory to the Administrative Agent.

 

59



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender, the Issuing Bank or the
Administrative Agent hereunder, (x) Holdings shall not with respect to
Sections 7.01, 7.08, 7.11, 7.12, 7.13 and 7.14 and (y) the Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:
Section 7.01. Financial Condition Covenants.
(a) Consolidated Leverage Ratio. Permit the ratio, determined as of the end of
any Fiscal Quarter of the Borrower, of (i) Consolidated Funded Indebtedness as
of the end of such Fiscal Quarter, to (ii) Consolidated EBITDA for the trailing
period of four (4) Fiscal Quarters of the Borrower ending with any Fiscal
Quarter set forth below (the “Maximum Consolidated Leverage Ratio”) to exceed
the ratio set forth below opposite such Fiscal Quarter:

              Maximum Consolidated   Fiscal Quarter   Leverage Ratio  
Ending December 31, 2007
    4.25 to 1.00  
Ending March 31, 2008
    4.00 to 1.00  
Ending June 30, 2008
    3.75 to 1.00  
Ending September 30, 2008 and thereafter
    3.50 to 1.00  

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive Fiscal Quarters of the
Borrower ending on the last day of any Fiscal Quarter to be less than 2.50 to
1.00.
(c) Consolidated Current Ratio. Permit the ratio of Consolidated Current Assets
to Consolidated Current Liabilities as of the end of any Fiscal Quarter of the
Borrower to be less than 1.00 to 1.00.
Section 7.02. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
(b) Indebtedness of (i) the Borrower to any Restricted Subsidiary or (ii) of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
(c) Guarantee Obligations incurred by the Borrower or any Restricted Subsidiary
in respect of any Indebtedness of the Borrower or any Restricted Subsidiary
otherwise permitted by this Section 7.02;
(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
(e) Indebtedness incurred (i) to finance the acquisition, construction or
improvement of fixed or capital assets (including, without limitation, Capital
Lease Obligations) or (ii) pursuant to the CB&T Note, in any case which is
secured by Liens permitted by Section 7.03(f), provided that the aggregate
principal amount of all Indebtedness described in this Section 7.02(e) shall not
at any time exceed $5,000,000;
(f) Indebtedness under Hedge Agreements permitted under Section 7.15;
(g) Indebtedness arising under surety bonds and related obligations required by
applicable Requirements of Law in connection with the operation of its Oil and
Gas Properties; and
(h) additional unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) which does not at any time exceed $500,000.
Section 7.03. Liens. Create, incur, assume or permit to exist any Lien upon any
property or asset, whether now owned or hereafter acquired, except for
(collectively, “Permitted Liens”):
(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings;

 

60



--------------------------------------------------------------------------------



 



(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e) Liens in existence on the date hereof listed on Schedule 7.03(e), securing
Indebtedness permitted by Section 7.02(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and the amount of the
Indebtedness secured thereby is not increased;
(f) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.02(e), provided that (i) such Liens shall be
created substantially contemporaneously with such acquisition or completion of
such construction or improvement of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, (iii) the amount of Indebtedness secured by any such Lien
is not increased and (iv) the principal amount of any Indebtedness described in
Section 7.02(e)(i) secured by any such Lien shall not at any time exceed the
cost of acquiring, constructing or improving such assets;
(g) Liens created pursuant to the Security Documents;
(h) Liens constituting any interest or title of a lessor under any lease entered
into by the Borrower or any other Restricted Subsidiary in the ordinary course
of its business and covering only the Property so leased;
(i) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8.01;
(j) Liens under operating agreements, pooling orders and unitization agreements
with respect to obligations that are not yet due and payable or that are being
contested in good faith by appropriate proceedings;
(k) royalties, overriding royalties, reversionary interests, and similar burdens
not otherwise prohibited hereunder granted by the Borrower or any Restricted
Subsidiary with respect to its Oil and Gas Properties (i) to the extent such
burdens do not reduce the Borrower’s or any Restricted Subsidiary’s net rights,
titles and interests in ownership, development or production in its Oil and Gas
Properties below the interests reflected in each Engineering Report (and, as
applicable, each Farmout/Participation Property Certificate) or any applicable
Mortgages, (ii) to the extent relating to any Proved Properties, Farmout
Properties, Participation Properties, or Open-Access Pipeline Properties, which
are described as “Permitted Encumbrances” in the Mortgages covering such Oil and
Gas Properties, and (iii) which do not operate to deprive the Borrower or any
Restricted Subsidiary of any material rights, titles or interests in respect of
its assets or properties;
(l) easements, rights-of-way, restrictions, and other similar encumbrances, and
minor defects in the title that are customarily accepted in the oil and gas
financing industry (i) none of which interfere with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary or detract from the value
or use of, or the Borrower’s or any Restricted Subsidiary’s rights and interests
in, the property to which they apply, and (ii) to the extent relating to any
Proved Properties, Farmout Properties, Participation Properties, or Open-Access
Pipeline Properties, which are described as “Permitted Encumbrances” in the
Mortgages covering such Oil and Gas Properties; and
(m) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto at any time exceeds $500,000.
Nothing contained in this Agreement or in any other Loan Document shall
constitute or be construed as a subordination of the Liens created by the
Security Documents to any Permitted Lien.

 

61



--------------------------------------------------------------------------------



 



Section 7.04. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of (in one transaction or in a series of
transactions), all or substantially all of its Property or business, except
that:
(a) any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary;
(b) any Restricted Subsidiary may Dispose of any or all of its assets (i) to the
Borrower or any other Restricted Subsidiary (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.05; and
(c) any Investment expressly permitted by Section 7.08 may be structured as a
merger, consolidation or amalgamation, provided that in no event shall the
Borrower or any Restricted Subsidiary participate in a merger, consolidation, or
amalgamation without being the surviving entity.
Section 7.05. Disposition of Property. Dispose of any of its Property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any of such Restricted Subsidiary’s Equity Interests to any
Person, except:
(a) the sale of Hydrocarbon production in the ordinary course of business;
(b) the Disposition of (i) obsolete or worn out equipment and related Property
in the ordinary course of business and (ii) equipment and related Property that
is being replaced by equipment or related Property of comparable value and
utility;
(c) the sale of Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries that are not Mortgaged Properties in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 during any Fiscal Year
of the Borrower;
(d) Dispositions permitted by Section 7.04(b)(i);
(e) the sale or issuance of any Restricted Subsidiary’s Equity Interests to the
Borrower or any other Restricted Subsidiary; and
(f) other Dispositions of Property having a fair market value not to exceed
$500,000 in the aggregate for any Fiscal Year of the Borrower.
Section 7.06. Restricted Payments. Declare or make any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:
(a) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Restricted Subsidiary; and
(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may pay dividends to Holdings
to be used by Holdings solely to make regularly scheduled interest payments on
(i) the NGAS Convertible Notes, and (ii) any other unsecured Indebtedness
incurred by Holdings after the date hereof (A) no part of the principal of which
is required to be paid or prepaid prior to the date occurring three (3) months
after the Termination Date and (B) that has been approved in writing by the
Required Lenders prior to the incurrence of such Indebtedness.
Section 7.07. Investments. Make, purchase, acquire, hold, maintain, or permit to
exist any Investments, except:
(a) extensions of trade credit in the ordinary course of business;
(b) Investments in Cash Equivalents;
(c) Guarantee Obligations permitted by Section 7.02;
(d) loans and advances to employees of the Borrower or any Restricted Subsidiary
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and all Restricted
Subsidiaries not to exceed $100,000 in the aggregate at any one time
outstanding;
(e) intercompany Investments by the Borrower in any Restricted Subsidiary or by
any Restricted Subsidiary in the Borrower or any other Restricted Subsidiary;

 

62



--------------------------------------------------------------------------------



 



(f) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) intercompany Investments in NGAS
Securities, Inc. in an aggregate amount not to exceed $100,000 during any Fiscal
Year of the Borrower, and (ii) intercompany Investments in NGAS Gathering, LLC
in an aggregate amount not to exceed $100,000 during any Fiscal Year of the
Borrower; and
(g) additional Investments by the Borrower or any of its Restricted
Subsidiaries; provided that, on the date any such other Investment is made, the
amount of such Investment, together with all other Investments made pursuant to
this clause (g) (in each case determined based on the cost of such Investment)
since the Closing Date, shall not at any time exceed in the aggregate $500,000.
Section 7.08. Optional Payments and Modifications of Certain Instruments;
Synthetic Debt. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to the NGAS Convertible Notes, (b) make
any payment, repurchase or redemption with respect to the NGAS Convertible
Notes, (c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the NGAS
Securities Purchase Documents (other than any such amendment, modification,
waiver or other change that (i) would extend the maturity or reduce the amount
of any payment of principal thereof or reduce the rate or extend any date for
payment of interest thereon and (ii) does not involve the payment of a consent
fee), or (d) incur or be obligated under, or make any payment under, any
Synthetic Debt;
Section 7.09. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease, transfer or exchange of any asset or
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate unless such transaction is (a) in
the ordinary course of business of the relevant Group Member, and (b) upon fair
and reasonable terms and conditions no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.
Section 7.10. Sale and Leaseback Transactions. Enter into or permit to exist any
agreement or other arrangement with any Person providing for the leasing by any
Group Member of real or personal property that has been or is to be sold or
transferred by such Group Member to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Group Member.
Section 7.11. Changes in Fiscal Periods. Permit the Fiscal Year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining Fiscal Quarters.
Section 7.12. Negative Pledge Clauses. Enter into or permit to exist or become
effective any agreement or other arrangement that prohibits, limits or imposes
any condition on the ability of any Loan Party to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, other than (a) this Agreement and the other Loan
Documents and (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).
Section 7.13. Clauses Restricting Subsidiary Distributions. Enter into or permit
to exist or become effective any agreement or other consensual encumbrance that
prohibits, limits or imposes any condition on the ability of any Restricted
Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Equity Interests of such Restricted Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Restricted Subsidiary of the Borrower, (b)
make loans or advances to, or other Investments in, the Borrower or any other
Restricted Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Restricted Subsidiary of the Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents and (ii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Equity Interests or assets of such Restricted Subsidiary.
Section 7.14. Lines of Business. Enter into any business, except for those
business in which Holdings, the Borrower and its Subsidiaries are engaged on the
date hereof or that are reasonably related thereto.

 

63



--------------------------------------------------------------------------------



 



Section 7.15. Hedge Agreements. Purchase, assume, incur, enter into or maintain
any Hedge Agreement with any Person, except for Hedge Agreements (and
derivatives transactions pursuant to any such Hedge Agreement) entered into in
the ordinary course of business with Approved Hedge Counterparties and not for
speculative purposes, and on terms and conditions reasonably satisfactory to the
Administrative Agent, to (a) hedge or manage Hydrocarbon price risks to which
the Borrower or any Restricted Subsidiary has actual exposure as a part of its
normal business operations, and (b) hedge or manage interest rate risk existing
or arising with respect to the outstanding principal amount of any of the Loans;
provided that such Hedge Agreements shall not (i) cause the aggregate notional
amount of Hydrocarbons under all such Hedge Agreements then in effect to exceed
at any time eighty percent (80%) of the “reasonably forecasted production from
Proved Developed Producing Reserves” of the Borrower and the Restricted
Subsidiaries for such month during the period such Hedge Agreement is in effect,
or (ii) have a term of more than three (3) years (or, if earlier, the
Termination Date). As used in this Section, “reasonably forecasted production
from Proved Developed Producing Reserves” means the forecasted production of
Hydrocarbons attributable to Proved Developed Producing Reserves of the Borrower
and its Restricted Subsidiaries as reflected in the most recent Engineering
Report delivered to the Administrative Agent pursuant to Section 6.03, after
giving effect to any pro forma adjustments approved by the Administrative Agent
for the consummation of any acquisitions or dispositions of Proved Developed
Producing Reserves of the Borrower and its Restricted Subsidiaries since the
effective date of such Engineering Report. Once the Borrower or any Restricted
Subsidiary enters into any Hedge Agreement (or any derivatives transaction
pursuant to any Hedge Agreement), the terms and conditions of such Hedge
Agreement and such transaction may not be amended or modified in any material
respect, nor may such Hedge Agreement or derivative transaction be cancelled,
without the prior written consent of the Administrative Agent.
Section 7.16. Amendments to Organizational Documents. Amend or waive any right
or obligation under any of its Organizational Documents in any manner adverse to
the interests of the Administrative Agent or any Lender.
Section 7.17. Termination or Amendments to Material Contracts. (a) Cancel or
terminate any Material Contract or permit, consent to or accept any cancellation
or termination thereof, (b) amend, modify or change in any manner any term or
condition of any Material Contract or give any consent, waiver or approval
thereunder, (c) waive any default or termination event under or any breach or
violation of any term or condition of any Material Contract, (d) agree in any
manner to any other amendment, modification or change of any term or condition
of any Material Contract, (e) fail to perform any of its obligations under any
Material Contract, or (f) take any other action in connection with any Material
Contract that would impair the value of the interest or rights of any Loan Party
thereunder or that would be adverse to the interests of the Administrative Agent
or any Lender, except to the extent that any of the forgoing actions could not
reasonably be expected to have a Material Adverse Effect.
Section 7.18. Gas Imbalances, Take-or-Pay or other Prepayments. Purchase,
assume, enter into or permit to exist any contracts, agreements or other
arrangements which allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Restricted
Subsidiary which would require the Borrower or any such Restricted Subsidiary to
deliver Hydrocarbons from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor.
Section 7.19. Terrorism Sanctions Regulations. Become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
engage in any dealings or transactions with any such Person.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01. Events of Default. If any of the following events shall occur and
be continuing:
(a) the Borrower shall fail to pay any principal of any Loan or LC Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or LC Reimbursement Obligation, or any
other amount payable hereunder or under any other Loan Document, within three
(3) Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or
(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or that is contained in any
certificate, document, report or financial or other statement furnished at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

64



--------------------------------------------------------------------------------



 



(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.01, 6.02, 6.03, clause (i) or (ii) of
Section 6.05(a) (with respect to Holdings and the Borrower only),
Section 6.08(a), Section 6.19 or Article VII of this Agreement or Section 5.05
or 5.07(b) of the Guarantee and Collateral Agreement, or Holdings shall default
in the observance or performance of any agreement contained in Section 5(b) of
the Holdings Pledge Agreement; or
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent or any Lender; or
(e) any Group Member shall (i) default in making any payment of any principal of
or settlement amount arising from or other face amount of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest or any other regularly scheduled payment on any such
Indebtedness when the same becomes due and payable or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount (or other outstanding payment amount) of which exceeds in the
aggregate $500,000; or
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, or fail to
contest, any of the acts set forth in clause (i), (ii), or (iii) above; or
(v) any Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) Holdings,
the Borrower or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

 

65



--------------------------------------------------------------------------------



 



(h) one or more judgments or decrees for the payment of money in an aggregate
amount (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) in excess of $500,000 shall be
rendered against any of the Group Members or any combination thereof and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Group Member to enforce any such judgment; or
(i) any non-monetary judgment or order shall be rendered against any Group
Member that could reasonably be expected to have a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(j) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
perfected, enforceable and of the same effect and priority purported to be
created thereby; or
(k) the guarantee of any Loan Party contained in Article II of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
(l) Holdings or the Borrower shall, in the reasonable determination of the
Administrative Agent or any Lender, default in the observance or performance of
any agreement contained in Section 6.11(a); or
(m) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d) 3 and
13(d) 5 under the Exchange Act), directly or indirectly, of more than 30% of any
outstanding class of Equity Interests of Holdings having ordinary voting power
for the election of directors of Holdings; (ii) the board of directors of
Holdings shall cease to consist of a majority of Continuing Directors; and
(iii) Holdings shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Equity Interests of the Borrower
free and clear of all Liens (except Liens created by the Security Documents); or
(n) an Event of Default (as defined in the NGAS Securities Purchase Agreement
and the NGAS Convertible Notes) shall have occurred and be continuing under the
NGAS Securities Purchase Agreement or the NGAS Convertible Notes;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments (including the obligation of the Issuing Bank to
issue Letters of Credit) shall immediately terminate and the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including all reimbursement obligations in respect
of Letters of Credit, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments (including the obligation of the Issuing
Bank to issue Letters of Credit) to be terminated forthwith, whereupon the
Commitments (including the obligation of the Issuing Bank to issue Letters of
Credit) shall immediately terminate; and (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all reimbursement
obligations in respect of Letters of Credit, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this
Section, the Borrower waives presentment, demand, protest, notice of
acceleration, notice of intent to accelerate, and all other notices of any kind.
Section 8.02. Cash Collateralization of Letters of Credit. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the
request, or may, with the consent, of the Required Lenders require that the
Borrower immediately Cash Collateralize all outstanding LC Obligations. The
Administrative Agent may, from time to time after funds are deposited in any
Collateral Account, apply funds then held in such Collateral Account to the
payment of any amounts, as shall have become or shall become due and payable by
the Borrower to the Issuing Bank or the Lenders in respect of LC Obligations.

 

66



--------------------------------------------------------------------------------



 



Section 8.03. Order of Payment Following an Event of Default. If an Event of
Default shall have occurred and be continuing, the Administrative Agent may,
and, upon either (x) the termination of the Commitments or the acceleration of
the Loans pursuant to Section 8.01, or (y) the requirement of the Administrative
Agent that LC Obligations be Cash Collateralized pursuant to Section 8.02,
shall, apply all payments in respect of any Obligations and all funds on deposit
in any Collateral Account that are held in a Collateral Account pending
application of such proceeds as required hereunder and all other proceeds of
Collateral in the following order:
(a) First, to pay Obligations constituting expense reimbursements or indemnities
then owing to the Administrative Agent;
(b) Second, to pay Obligations constituting expense reimbursements or
indemnities then owing to the Lenders and the Issuing Bank, ratably in
accordance with such respective amounts then owing to the Lenders and the
Issuing Bank;
(c) Third, to pay Obligations constituting fees then owing to the Administrative
Agent, the Lenders and the Issuing Bank, ratably in accordance with such
respective amounts then owing to the Administrative Agent, the Lenders and the
Issuing Bank;
(d) Fourth, ratably (i) to pay the Secured Parties all other Obligations,
ratably in accordance with the amounts of the Obligations then owing to the
Secured Parties, provided, that for purposes of this Section 8.03, the
settlement amount owing to any Hedge Bank pursuant to any terminated Hedge
Agreement constituting part of the Obligations shall be deemed equal to the
Hedge Termination Value therefor, and (ii) to Cash Collateralize all outstanding
LC Obligations; and
(e) Fifth, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, no Letters of Credit shall be outstanding and the
Commitments have terminated or expired, shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same.
The order of priority set forth in the clauses above may at any time and from
time to time be changed by the agreement of the Administrative Agent, the
Issuing Bank and the Lenders as required pursuant to Section 10.01 without
necessity of notice to or consent of or approval by the Borrower or any other
Person that is not a Lender.
ARTICLE IX
AGENCY
Section 9.01. Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrower nor any other Group Member shall have rights as a third party
beneficiary of any of such provisions.
Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Group Member or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

67



--------------------------------------------------------------------------------



 



Section 9.03. Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

68



--------------------------------------------------------------------------------



 



Section 9.06. Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
(b) Any resignation by KeyBank as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.
Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 9.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Bookrunner and the Arranger listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.
Section 9.09. Administrative Agent May File Proofs of Claim.
(a) In case of the pendency of any case, proceeding or other action of a nature
or type referred to in Section 8.01(f)(i) or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 2.04, 3.03, and 10.05) allowed in such judicial proceeding; and

 

69



--------------------------------------------------------------------------------



 



(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04,
3.03 and 10.05.
(b) Nothing herein contained shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.
Section 9.10. Collateral and Guarantee Matters. The Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
discretion:
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations and Hedge Bank Obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale expressly permitted hereunder or under any other Loan Document, or
(iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;
(b) to release any Guarantor from its guarantee under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction expressly permitted hereunder; and
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.03(f).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its guarantee under the Guarantee and Collateral Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the Liens
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its guarantee under the Guarantee and
Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.
Section 9.11. Legal Representation of Administrative Agent. In connection with
the negotiation, drafting, execution and closing of this Agreement and the other
Loan Documents, or in connection with any future legal representation relating
to this Agreement or any of the Loan Documents, Bracewell & Giuliani LLP has
represented only, and shall represent only, KeyBank in its capacity as
Administrative Agent and as a Lender. Each other Lender hereby acknowledges that
Bracewell & Giuliani LLP does not represent it in connection with any such
matters.

 

70



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
Section 10.01. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.01. The
Required Lenders and each Loan Party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each
Loan Party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or LC Reimbursement Obligation, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment (or reinstate any Lender’s Commitment terminated pursuant to
Section 8.01), in each case without the written consent of each Lender directly
affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this
Section 10.01 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral in any transaction or series of related
transactions or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders;
(iv) amend or modify the definition of “Borrowing Base,” or amend, modify or
waive any provision of Section 2.02 that would result in an increase in the
Borrowing Base;
(v) amend, modify or waive any provision of Article IX, or affect the rights or
duties of the Administrative Agent under this Agreement, without the written
consent of the Administrative Agent;
(vi) amend, modify or waive any provision of Article III, or affect the rights
or duties of the Issuing Bank under this Agreement, without the written consent
of the Issuing Bank;
(vii) amend, modify or waive Section 10.06(h) without the consent of each
Granting Lender all or part of whose Loans are being funded by an SPC at the
time of such amendment, modification or waiver;
(viii) amend, modify or waive any provision of Section 8.03 without the written
consent of the Administrative Agent, the Issuing Bank and all of the Lenders;
(ix) impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations thereunder without the written consent of the
Required Lenders; or
(x) amend or modify the definition of Restricted Subsidiary without the written
consent of the Administrative Agent and all of the Lenders.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding the foregoing, the Fee Letter may be amended, and
rights or privileges thereunder may be waived, in a writing executed by the
parties thereto. Notwithstanding anything to the contrary contained in herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that any Commitment of such
Lender may not be increased or decreased without its consent.

 

71



--------------------------------------------------------------------------------



 



Section 10.02. Notices; Electronic Communication.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
(i) if to the Borrower or any Restricted Subsidiary, to it at 120 Prosperous
Place, Suite 201, Lexington, Kentucky 40509, Attention: William G. Barr, III,
Chief Executive Officer (Facsimile No. (859) 263-4228; Telephone No.
(859) 263-3948);
(ii) if to Holdings, to it at 120 Prosperous Place, Suite 201, Lexington,
Kentucky 40509, Attention: Michael P. Windisch (Facsimile No. (859) 263-4228;
Telephone No. (866) 711-6427);
(iii) if to the Administrative Agent, to KeyBank National Association at 8117
Preston Road, Suite 440, Dallas, Texas 75225, Attention: Thomas Rajan, Managing
Director (Facsimile No. (214) 414-2610; Telephone No. (214) 414-2580);
(iv) if to the Issuing Bank, to it at KeyBank National Association, Attention:
Yvette Dyson-Owens (Facsimile No. (216) 689-5962; Telephone No. (216) 689-4358);
and
(v) if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.02(b) below, shall be effective as provided in said
subsection.
(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II or Article III if such
Lender or the Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto.
Section 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Section 10.04. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

 

72



--------------------------------------------------------------------------------



 



Section 10.05. EXPENSES; INDEMNITY; DAMAGE WAIVER. (a) EACH OF HOLDINGS AND THE
BORROWER SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL (INCLUDING LOCAL COUNSEL) FOR THE ADMINISTRATIVE
AGENT), AND SHALL PAY ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS
WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITY PROVIDED FOR HEREIN, THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR
PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL), IN CONNECTION WITH ANY DEFAULT OR THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.
(b) THE BORROWER AND HOLDINGS, JOINTLY AND SEVERALLY, SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, AND DISBURSEMENTS (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER, HOLDINGS
OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY ANY GROUP MEMBER, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO ANY GROUP MEMBER, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY ANY GROUP MEMBER, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY ANY GROUP MEMBER AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, IF SUCH GROUP MEMBER HAS OBTAINED A FINAL
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION. WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER AND HOLDINGS AGREE NOT TO ASSERT AND
TO CAUSE THE SUBSIDIARIES NOT TO ASSERT, AND HEREBY WAIVES AND AGREES TO CAUSE
THE SUBSIDIARIES TO SO WAIVE, ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF
RECOVERY WITH RESPECT TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, UNDER OR
RELATED TO ENVIRONMENTAL LAWS, THAT ANY OF THEM MIGHT HAVE BY STATUTE OR
OTHERWISE AGAINST ANY INDEMNITEE.

 

73



--------------------------------------------------------------------------------



 



(c) TO THE EXTENT THAT THE BORROWER OR HOLDINGS FOR ANY REASON FAILS TO
INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER PARAGRAPH (A) OR (B) OF THIS
SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF),
THE ISSUING BANK OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER
SEVERALLY AGREES TO PAY TO SUCH AGENT (OR ANY SUCH SUB-AGENT), THE ISSUING BANK
OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S AGGREGATE EXPOSURE
PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY, PENALTY,
ACTION, JUDGMENT, SUIT, COST, EXPENSE, OR JUDGMENT, AS THE CASE MAY BE, WAS
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT)
OR THE ISSUING BANK IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY
OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR
THE ISSUING BANK IN CONNECTION WITH SUCH CAPACITY. THE OBLIGATIONS OF THE
LENDERS UNDER THIS PARAGRAPH (c) ARE SUBJECT TO THE PROVISIONS OF
SECTION 2.13(h).
(d) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLDINGS AND THE BORROWER
SHALL NOT ASSERT, AND EACH OF HOLDINGS AND THE BORROWER HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
(e) ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE PROMPTLY AFTER
WRITTEN DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION 10.05 SHALL SURVIVE
REPAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.
Section 10.06. Successors and Assigns; Participations and Assignments.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the neither the Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section, or (iv) to an SPC (as defined in paragraph
(h) below) in accordance with the provisions of paragraph (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

74



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s), and the Loans (including for
purposes of this Section 10.06(b), participations in LC Obligations) at the time
owing to it; provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned;
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, waive such processing and
recordation fee in the case of an assignment. The assignee, if it is not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries;
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person; and
(vii) Limitation. No such assignment shall be permitted without the prior
written consent of the Administrative Agent until the Administrative Agent shall
have notified the Lenders that syndication of the Commitments has been
completed.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.16, 2.17 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

75



--------------------------------------------------------------------------------



 



(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Cleveland, Ohio,
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Reimbursement Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i) of Section 10.01 that directly affects such Participant.
Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.07(b) as though it were a
Lender, provided such Participant agrees to be subject to Section 10.07(a) as
though it were a Lender.
(e) Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.15 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required by Section 2.13(e). The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such

 

76



--------------------------------------------------------------------------------



 



Granting Lender. Each party hereto hereby agrees that (i) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, (ii) no SPC shall be entitled to the benefits of
Sections 2.15 and 2.16 (or any other increased costs protection provision) and
(iii) the Granting Lender shall for all purposes, including, without limitation,
the approval of any amendment or waiver of any provision of any Loan Document,
remain the Lender of record hereunder. The making of a Loan by a SPC hereunder
shall constitute utilization of the appropriate Commitment of the Granting
Lender to the same extent, and as if, such Loan was made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior Indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and without payment of a processing fee therefor, assign all or any
portion of its interest in any Loan to the Granting Lender and (ii) disclose on
a confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC. This subsection (h)
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Loans are being funded by the SPC at the time of such
amendment.
(i) Resignation as Issuing Bank After Assignment. Notwithstanding anything to
the contrary contained herein, if at any time KeyBank assigns all of its
Commitments and Loans pursuant to Section 10.06(b), KeyBank may, upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as Issuing Bank. In
the event of any such resignation as Issuing Bank, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of as Issuing Bank, as the case may be. If KeyBank
resigns as Issuing Bank, it shall retain all the rights, powers, privileges and
duties of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
LC Obligations with respect thereto (including the right to require the Lenders
to fund participations pursuant to Section 3.04(b)). Upon the appointment of a
successor Issuing Bank, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank, as the case may be, and (b) the successor Issuing Bank shall issue letters
of Credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to KeyBank to
effectively assume the obligations of KeyBank with respect to such Letters of
Credit.
(j) Notes. The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue a Note to any Lender requiring a Note to facilitate
transactions of the type described in paragraph (b) above.
Section 10.07. Adjustments; Set-Off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or Lenders, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans, LC Reimbursement Obligations or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and LC Reimbursement Obligations and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans, LC Reimbursement Obligations
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans, LC Reimbursement Obligations and
other amounts owing them, provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Reimbursement Obligations to any assignee or participant,
other than to Holdings, the Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

 

77



--------------------------------------------------------------------------------



 



Each of the Borrower and Holdings consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Holdings or the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of Holdings or
the Borrower in the amount of such participation.
(b) If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Bank, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of Holdings or
the Borrower against any and all of the obligations of Holdings or the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the Issuing Bank, irrespective of whether or not such Lender or
the Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Holdings or the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
Section 10.08. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 10.09. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 10.10. Governing Law; Jurisdiction, Etc.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of Ohio.
(b) Each of Holdings and the Borrower irrevocably and unconditionally submits,
for itself and its Property, to the nonexclusive jurisdiction of the courts of
the State of Ohio sitting in Cuyahoga County and of the United States District
Court for the Northern District of Ohio, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Ohio State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Holdings, the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.
(c) Each of Holdings and the Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

78



--------------------------------------------------------------------------------



 



(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.02. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
Section 10.11. Acknowledgements. Each of Holdings and the Borrower hereby
acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
Section 10.12. Treatment of Certain Information; Confidentiality.
(a) Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.
(b) For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

79



--------------------------------------------------------------------------------



 



Section 10.13. Interest Rate Limitation.
(a) It is the intent of the Administrative Agent, the Lenders and the Borrower
to conform to and contract in strict compliance with all applicable usury laws
from time to time in effect. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the Highest Lawful Rate. If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
and LC Reimbursement Obligations or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by any Agent or any Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder. The right to accelerate maturity of the Loans and the other
Obligations does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and the Administrative Agent
and the Lenders do not intend to charge or receive any unearned interest in the
event of acceleration.
(b) If at any time the interest rate (the “Stated Rate”) called for under this
Agreement or any other Loan Document exceeds or would exceed the Highest Lawful
Rate, the rate at which interest shall accrue thereunder shall automatically be
limited to the Highest Lawful Rate, and shall remain at the Highest Lawful Rate
until the total amount of interest accrued equals the total amount of interest
which would have accrued but for the operation of this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate would
again exceed the Highest Lawful Rate, in which case the immediately preceding
sentence shall apply.
Section 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.15. Time of the Essence. Time is the essence of this Agreement and
the other Loan Documents.
Section 10.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.

 

80



--------------------------------------------------------------------------------



 



Section 10.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and Holdings each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and, the Arranger, on the other hand, and each of the
Borrower and Holdings is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, Holdings or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or Holdings with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or the Arranger has advised or is currently advising the Borrower,
Holdings or any of their respective Affiliates on other matters) and neither the
Administrative Agent nor, the Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (d) the Administrative Agent and, the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (e) the Administrative Agent and the
Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Borrower and Holdings hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
Section 10.19. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 10.20. Effect of this Agreement. The Existing Revolving Loans made by
the Lenders to the Borrower under the Existing Credit Agreement shall, effective
as of the Closing Date, be Loans evidenced and governed by this Agreement and
the other Loan Documents in all respects and for all purposes. This Agreement
amends and restates the Existing Credit Agreement in its entirety and is
entitled to the benefit of all existing Loan Documents. Any reference in any
other Loan Document to the “Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Existing Credit Agreement
shall mean and refer to this Agreement. Any reference in any other Loan Document
to the “Obligations” or any similar term including or referencing obligations
under the Existing Credit Agreement shall include and reference the Obligations
as defined in this Agreement. All Obligations under the Existing Credit
Agreement and the other Loan Documents shall continue to be outstanding except
as expressly modified by this Agreement and shall be governed in all respects by
this Agreement and the other Loan Documents, it being agreed and understood by
the parties hereto that this Agreement does not constitute a novation,
satisfaction, payment or reborrowing of any Obligation under the Existing Credit
Agreement or any other Loan Document except as expressly modified by this
Agreement, nor, except as expressly provided herein, does it operate as a wavier
of any right, power or remedy of any Lender under any Loan Document. The Liens
granted pursuant to any Loan Documents shall, as modified hereby, continue in
full force and effect, and are hereby affirmed, with respect to this Agreement
and the Obligations as defined herein. In the event of a conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement shall govern.

 

81



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            NGAS RESOURCES, INC.,
a British Columbia corporation
      By:           Name:           Title:           DAUGHERTY PETROLEUM, INC.,
a Kentucky corporation
      By:           Name:           Title:           KEYBANK NATIONAL
ASSOCIATION,
as the Administrative Agent, as a Lender and as
the Issuing Bank
      By:           Name:           Title:           COMERICA BANK,
as a Lender
      By:           Name:           Title:           YAL BANK OF CANADA,
as a Lender
      By:           Name:           Title:        

 

82